Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 1 of 65 PageID #: 1803

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------x
    THE CONFEDERATION OF NORTH, CENTRAL :
    AMERICAN AND CARIBBEAN ASSOCIATION :                   No. 1:17-CV-02304 (WFK) (SMG)
    FOOTBALL,                                          :
                                                       :
                                 Plaintiff,            :   DECLARATION OF DANIEL
                                                       :   VENTRICELLI IN SUPPORT OF
                        - against -                    :   PLAINTIFF’S INQUEST FOR
                                                       :   DAMAGES, ATTORNEY’S FEES,
    AUSTIN JACK WARNER, THE ESTATE OF                  :   AND PRE- AND POST-JUDGMENT
    CHARLES BLAZER, ELIZABETH MANZO,                   :   INTEREST
    ESQ., Administrator CTA, substituted as parties on :
    behalf of CHARLES BLAZER,                          :
    SPORTVERTISING (NY), SPORTVERTISING :
    (CAYMAN), EN PASSANT LTD., EN                      :
    PASSANT INC., MULTISPORT GAMES                     :
    DEVELOPMENT INC.,                                  :

                         Defendants.
    ------------------------------------x


           I, DANIEL VENTRICELLI, being duly sworn, deposes and says:

           1.     I am a Managing Director of the Forensic Accounting and Investigations practice

    of BDO USA, LLP (“BDO”), a U.S. professional services firm providing assurance, tax, and

    advisory services to a wide range of publicly traded and privately held companies. As an

    independent Member Firm of BDO International, Ltd., BDO serves multi-national clients through

    a global network of 73,854 people working out of 1,500 offices across 162 countries. The

    statements contained herein are based upon my personal knowledge and review of BDO’s work

    papers and the business records of the Confederation of North, Central American and Caribbean

    Association Football (“CONCACAF”). I respectfully submit this Declaration in Support of

    Plaintiff’s Memorandum of Law in Support of its Inquest for Damages, Attorneys’ Fees, and Pre-

    and Post-Judgment Interest (the “Damages Inquest”).
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 2 of 65 PageID #: 1804



           2.      I have more than 30 years of experience providing consulting services to

    organizations and their counsel. I am licensed as a Certified Public Accountant, Certified Fraud

    Examiner and received my J.D. from St. John’s University School of Law.

           3.      I specialize in financial and fraud investigations on behalf of audit and special

    committees in matters involving such allegations as asset misappropriation, embezzlement,

    irregular related party transactions, corruption and bribery, actual or constructive fraudulent

    transfers, breach of fiduciary duties, management misconduct and financial reporting irregularities.

    I have also provided expert testimony in matters involving these allegations. A more detailed

    listing of my experience and credentials, as well as representative matters, is set forth in my

    curriculum vitae, which is attached hereto as Exhibit A.

           4.       CONCACAF’s Executive Committee established an Integrity Committee in 2012

    to investigate and report to the Executive Committee on the facts surrounding several allegations

    of corruption and misconduct involving Austin “Jack” Warner and Charles (“Chuck”) Blazer, the

    former President and Secretary of CONCACAF, respectively (the “CONCACAF Integrity

    Committee Investigation” or the “Investigation”). As part of the Investigation, among other things,

    the Integrity Committee was tasked with having a national forensic accounting firm perform

    numerous forensic accounting services in connection with the allegations of misconduct by Warner

    and Blazer. These included assisting with the collection and preservation of CONCACAF

    accounting and financial records, as well as identifying and quantifying the total amount of

    payments made to and received by Warner and Blazer during their tenure as officers of

    CONCACAF.

           5.      I managed and led BDO’s efforts in assisting with the Investigation. I was assisted

    with providing services to the Executive Committee by individuals at BDO, including in BDO’s



                                                     2
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 3 of 65 PageID #: 1805



    Forensic Accounting Team and BDO’s E-Discovery team, who performed tasks at my request. All

    work was performed under my supervision as is customary for projects of this nature.

    BDO’s Methodology

             6.    BDO was provided with access to all of CONCACAF’s financial records, including

    financial statements, relevant bank records, copies of checks, wire transfers, CONCACAF’s

    General Ledger, and hard copy and electronic documents that were collected from CONCACAF

    and other third parties.

             7.    CONCACAF utilized a commonly used accounting software during the relevant

    time period called “QuickBooks.” The QuickBooks software operated as CONCACAF’s General

    Ledger. It also was designed to identify and track CONCACAF’s revenues and expenses by

    account names and descriptions. CONCACAF’s QuickBooks General Ledger contained every

    recorded transaction for more than fifteen years.

             8.    It was BDO’s understanding that Charles Blazer was the person ultimately

    responsible for maintenance and operation of the QuickBooks accounting system at all relevant

    times.

             9.    BDO’s Forensic Accounting team obtained copies of CONCACAF’s working

    QuickBooks files from CONCACAF.             BDO’s E-Discovery team obtained copies of the

    QuickBooks files from the CONCACAF servers.

             10.   BDO performed a reconciliation between the files obtained by the Forensic

    Accounting team and the E-Discovery team to ensure that they were the same file. BDO analyzed

    the QuickBooks files to ensure that the data obtained was complete and could be relied upon.

             11.   The QuickBooks files received by BDO reflected information from 1996 to

    approximately 2012. BDO conducted a search for additional QuickBooks files, dated prior to



                                                    3
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 4 of 65 PageID #: 1806



    1996, and located several versions of QuickBooks files in the data obtained by the E-Discovery

    team. These versions were analyzed and examined for completeness.

           12.      Through analysis, BDO determined that the data prior to 1996 was incomplete and

    because of this, the BDO Forensic Accounting team determined the only reliable data in

    CONCACAF’s General Ledger and accounting system were those recorded in the QuickBooks

    from 1996 and thereafter.

           13.     In order to conduct various forensic accounting analyses, BDO extracted data from

    the QuickBooks General Ledger. We did this by performing searches using relevant terms to cull

    and extract the data.

           14.     BDO also reviewed the General Ledger activity for all years in order to determine

    accounts which could possibly be relevant to the forensic investigation.

           15.     BDO analyzed disbursements from CONCACAF to various officers, employees

    and vendors as reflected in CONCACAF’s books and records, including QuickBooks. BDO

    identified a subset of payees and requested further documentation from CONCACAF related to

    payments and services provided by the payees.

           16.     More specifically, BDO identified payables accounts which were related to funds

    paid to Warner and Blazer. For example, BDO analyzed the debits and credits within these

    payables accounts to determine how “commissions” were paid by CONCACAF, and which

    person(s) or entities received those payments. In addition, BDO attempted to reconcile the

    payments for Fees and Commissions to Blazer, or paid on his behalf, from QuickBooks to the

    Financial Statements.

           17.     BDO identified cash accounts from the accounting data and obtained bank

    statements from CONCACAF for these accounts. BDO reconciled these cash transactions to the



                                                    4
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 5 of 65 PageID #: 1807



    bank statements. BDO entered approximately 7,000 check images within the bank statements into

    a database, performing various quality control procedures on the data entry to ensure accuracy and

    completeness of the uploaded bank statement data. BDO identified any major transactions in

    QuickBooks related to the investigation and traced them to the bank statements to ensure that

    payment occurred.

            18.     BDO was able to match the check amount and date to the checks in QuickBooks in

    the vast majority of entries, including all of the checks that are relevant to payments made to Blazer

    or one of his entities.

            19.     BDO obtained CONCACAF Financial Statements for years ended 1991 through

    2010. BDO analyzed the Income Statement, Balance Sheet, and Cash Flows and identified any

    areas related to the investigation. BDO analyzed the classification of income, expenses, and assets

    in the Financial Statements and analyzed the notes section of the Financial Statements to determine

    any areas related to the investigation. BDO reconciled revenue and expense accounts from the

    QuickBooks data to the Financial Statements.

            20.     BDO forensically collected and preserved the General Ledger accounts and

    transactions from QuickBooks for CONCACAF. BDO generated Excel files based upon the

    transactional data in QuickBooks. Data was reformatted and consolidated into a relational

    database structure to facilitate loading and analysis via SQL Server and Tableau.

            21.     BDO performed a General Ledger account analysis – ordered by total net dollar

    volume, from largest credit outflows to inflows. BDO performed an analysis of memo field, by

    number of times an entry re-occurs – most common memo field entry, by transaction volume and

    associated net dollar volume.




                                                      5
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 6 of 65 PageID #: 1808



           22.     The General Ledger contains an entry for every transaction of a payment to or from

    CONCACAF during the relevant period, which consisted of thousands of transactions. The data

    in QuickBooks is far too voluminous and unwieldy for a user to review without further filtering

    and analysis. QuickBooks allows for a user to generate reports based on various criteria, including

    such things as payors and payees, accounts payable and accounts receivable, and by type of

    expenses recorded.      It is common when using QuickBooks to rely on such reports when

    conducting our analysis using that software generally, including for our engagement with

    CONCACAF.

           23.     Among other things, BDO was requested to perform a forensic accounting analysis

    and investigation concerning payments CONCACAF made to Warner and Blazer. I understand

    that for purposes of the Damages Inquest, CONCACAF has asked that we calculate various

    payments made to Blazer, or that the financial records show were paid on behalf of Blazer. That

    analysis is set forth below.

    BDO’s Findings

           Commissions

           24.     It was apparent from a review of CONCACAF’s financial records, including the

    QuickBooks General Ledger, bank statements checks and wire transfers, that millions of dollars

    were paid to or on behalf of Blazer and recorded as “Commissions.” These payments were made

    against amounts accrued in an account called “Commission Payable.”




                                                    6
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 7 of 65 PageID #: 1809



           25.     From 1996 to 2011, Blazer received $15,317,753.54 in commission payments from

    CONCACAF as summarized in the chart below.




           26.     Each payment in the “Commissions Paid” chart above is organized by payee and

    year. While Blazer accrued commissions in a Commissions Payable Account, he paid out these

    amounts to entities associated with him as well as for other personal or unauthorized expenses.

    For example, Blazer caused CONCACAF to make a payment to En Passant Ltd. in 1996 in the

    amount of $195,000 from the Commissions Payable Account. In addition, Blazer also caused

    CONCACAF to make payments totaling $3,096,094.05 in personal charges to American Express

    on Blazer’s behalf.

           27.     The investigation did not uncover any meaningful information or activity of En

    Passant, Inc., En Passant, Ltd., Multisport Games Development, Inc., Sportvertising (Cayman),

    and Sportvertising (NY) (together, the “Blazer Entities”), suggesting the Blazer Entities existed

    only to receive payments on behalf of Blazer. BDO is currently aware that Charles Blazer’s Estate




                                                   7
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 8 of 65 PageID #: 1810



    has admitted in the judgment entered against it in this case that the Blazer Entities are mere alter-

    egos of Blazer. (Dkt No. 48).

           28.     In order to detail the payments comprising the $15,317,753.54 of “Commissions

    Paid,” BDO created a Transaction Detail report of the commission payments sourced directly from

    CONCACAF’s General Ledger and exported to an excel spreadsheet. The Transaction Detail

    report is attached hereto as Exhibit B.      This Detail includes all payments comprising the

    commission payments, including payments totaling $113,000 recorded as “Other”: a $5,000

    payment made to Joseph Taranto, a $100,000 payment made to Paul, Hastings, Janofsky, and

    Walter and an $8,000 payment made to Jason Blazer. These “Other” payments all were made and

    then a corresponding reduction in the “Commission Payable” account was recorded.

           29.     Each payment detail in Exhibit B is listed in CONCACAF’s General Ledger. As

    noted above, the General Ledger contains voluminous data which BDO was able to summarize

    and export to excel spreadsheets to generate more understandable and usable reports. However, I

    also have provided screenshots of the General Ledger for years 2006 and 2010, respectively,

    reflecting entries from the “Commission Payable” account as examples of the original source

    documents reviewed by BDO. True and accurate screenshots of CONCACAF’s General Ledger

    from 2006 and 2010 are attached hereto as Exhibits C and D respectively.

           30.     Payments listed in CONCACAF’s General Ledger were further compared with

    CONCACAF’s financial records, such as bank statements, checks or wire transfers, confirming

    CONCACAF’s payment of these amounts. Attached hereto as Exhibits E and F are check numbers

    11990 and 15434, respectively, which are examples of the types of checks examined by BDO to

    confirm the payments made.




                                                     8
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 9 of 65 PageID #: 1811



           31.     Exhibit E reflects a $50,000 payment on May 18, 2006, from CONCACAF’s

    Commissions Payable account to Multisport Games Development, Inc., one of the Blazer Entities.

    Payment is confirmed when the term “cleared” appears on the check. Exhibit E confirms payment

    of the highlighted transaction listed in in Exhibit C.

           32.     Exhibit F reflects a $200,000 payment on September 28, 2010, from

    CONCACAF’s Commissions Payable account to Multisport Games Development, Inc., one of the

    Blazer Entities. Exhibit F confirms payment of the highlighted transaction listed in in Exhibit D.

           33.     The amounts reflected in these checks correspond to entries in Exhibit B,

    confirming that these payments were made. Payment is also confirmed when the term “cleared”

    appears on the check.

           34.     BDO conducted this forensic accounting analysis for each and every payment entry

    listed in Exhibit B, which in turn was the support for the summary chart set forth above in

    Paragraph 25. For each entry on Exhibit B, BDO in fact confirmed payments were made as

    indicated, without exception.

           Fees

           35.     BDO also observed that CONCACAF made additional payments to Blazer separate

    and apart from commissions, which were recorded in a “Fees Payable” account. BDO determined

    that from 1996 to 2011, Blazer received $4,451,629.08 in fees payments from CONCACAF as

    illustrated by the chart below, which mostly accrued in the Fees Payable account.




                                                      9
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 10 of 65 PageID #:
                                   1812




         36.    Each payment in the “Fees Paid” chart above is organized by payee and year. While

  Blazer mostly accrued fee payments in a Fees Payable account, he paid out these amounts to

  entities associated with him as well as for other personal or unauthorized expenses. For example,

  Blazer caused CONCACAF to make payments to Multisport Games Development in 2006 in the

  amount of $130,000.

         37.    In order to detail the payments comprising the $4,451,629.08 of “Fees Paid,” BDO

  created a Transaction Detail report of the Fees payments sourced from CONCACAF’s General

  Ledger, and exported them to an excel spreadsheet. The Transaction Detail report is attached

  hereto as Exhibit G. This Detail includes all payments comprising the Fees payments, except for

  the “Other” category of payments reflected in the chart set forth in Paragraph 35, which is

  discussed below. Exhibit G includes payments made from the Fees Payable account to En Passant

  Inc., En Passant Ltd., Multisport Games Development, Inc., Sportvertising (Cayman) and

  payments to Blazer’s landlord and housekeeper totaling to $4,276,680.




                                                 10
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 11 of 65 PageID #:
                                   1813


            38.   BDO’s investigation led us to include the “Other” category, which includes

  miscellaneous payments for transactions for which there was no documentation or other evidence

  to support a conclusion that these payments were related to official CONCACAF business. Rather,

  the payments appeared to be related to Blazer’s personal expenses. These included payments to

  Joseph Taranto in the amount of $3,500, an individual named “Millie” in the amount of $1,000, a

  security deposit for unspecified and unknown property or rentals in the amount of $47,610.88, as

  well as payments for health insurance premiums in the amount of $68,718 and in connection with

  the World Cup, in the amount of $54,120.20, totaling to $174,949.08.

            39.   Each payment detail in Exhibit G is listed in CONCACAF’s General Ledger. As

  BDO did with respect to commissions payments, Exhibit G is an excel spreadsheet which exports

  relevant data directly from CONCACAF’s General Ledger. Here too, the General Ledger data in

  QuickBooks is voluminous and not easily analyzed on its own, such that BDO created Exhibit G

  for the Fees Payable analysis. Attached hereto as Exhibits H and I, true and accurate copies of

  screenshots of the General Ledger for years 2004 and 2005, respectively, which are examples of

  the source data used in compiling Exhibit G.

            40.   Payments listed in CONCACAF’s General Ledger were compared with

  CONCACAF’s financial records, including bank statements, checks and wire transfers,

  confirming CONCACAF’s payment. BDO also verified each entry in the Transaction Detail

  report.

            41.   Attached hereto as Exhibit J is check number 11306 which is an example of the

  type of checks examined by BDO to confirm the payments made.




                                                 11
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 12 of 65 PageID #:
                                   1814


          42.     Exhibit J reflects a $20,000 payment on September 23, 2005, from CONCACAF’s

  Fees Payable account to En Passant, Inc., one of the Blazer Entities. Exhibit J confirms payment

  of the highlighted transaction listed in in Exhibit I.

          43.     The term “cleared” on the check confirms payment. The amounts reflected in this

  check corresponds to entries in Exhibit G, confirming that these payments were made. BDO

  conducted this forensic accounting analysis for each and every entry on Exhibit G, as well each

  payment record for the “Other” payments category, which in turn comprises the support for the

  summary chart set forth above in Paragraph 35. BDO reviewed and verified this data showing

  payments were in fact made as reflected in each of the entries in Exhibit G, without exception.

          Rent Payments

          44.     It was apparent from CONCACAF’s financial records, including the General

  Ledger, QuickBooks, bank statements, checks and wire transfers, that thousands of dollars were

  paid to or on behalf of Blazer, which were recorded as rent payments.

          45.     BDO determined that from 1996 to 2011, Blazer caused CONCACAF to pay

  $837,043.67 in rent payments for his luxury apartments in Trump Tower.

          46.     In order to detail the payments comprising the $837,043.67 of rent payments, BDO

  created a Transaction Detail report of the payments sourced from CONCACAF’s General Ledger,

  and exported it to an excel spreadsheet. The Transaction Detail report is attached hereto as Exhibit

  K. This Detail includes all payments comprising the $837,043.67 of rent payments.

          47.     Each payment detail in Exhibit K is listed in CONCACAF’s General Ledger. As

  BDO did with respect to commissions and fees, Exhibit K is an excel spreadsheet which contains

  relevant data exported directly from CONCACAF’s General Ledger. Here too, the General Ledger

  information was not in a form, or sorted in a way, that is easily analyzed, such that BDO created



                                                    12
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 13 of 65 PageID #:
                                   1815


  Exhibit K for the rent payments analysis. However, attached hereto as Exhibits L and M are true

  and accurate copies of screenshots of the General Ledger for the years 2004 and 2007, respectively,

  that constitute examples of the source documents reflecting data from those years exported to

  Exhibit K. For each entry on Exhibit K, BDO in fact confirmed payments were made as indicated,

  without exception.

         48.      Payments listed in CONCACAF’s General Ledger were compared with

  CONCACAF’s financial records, bank statements, checks and wire transfers, confirming

  CONCACAF’s payment. BDO also verified each entry in the Transaction Detail report.

         49.      Attached hereto as Exhibits N and O are check numbers 10160 and 12846,

  respectively.

         50.      Exhibit N reflects a $15,664.56 payment on March 15, 2004, from CONCACAF to

  Delano SA, one of Blazer’s landlords. The amount of this check allocated to Blazer’s rent expense

  is $6,000. This check confirms the transaction highlighted in CONCACAF’s General Ledger,

  Exhibit L.

         51.      Exhibit O reflects an $18,000 payment on August 1, 2007, from CONCACAF to

  Delano SA. The amount of this check allocated to Blazer’s rent expense is $6,000. This check

  confirms the transaction highlighted in CONCACAF’s General Ledger, Exhibit M.

         52.      The term “cleared” on the checks confirms payment. BDO conducted this forensic

  accounting analysis for each entry listed in Exhibit K.




                                                  13
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 14 of 65 PageID #:
                                   1816


         53.     BDO thus was able to determine that from 1996-2011, Blazer was paid

  $15,317,753.54 in commissions, $4,451,629.08 in fees, and $837,043.67 in rent payments, for a

  total of $20,606,426.




                                               14
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 15 of 65 PageID #:
                                   1817


  I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746 that the foregoing is true and

  correct to the best of my knowledge, information and belief.


  Dated: New York, New York
         July _J__, 2019




                                                 15
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 16 of 65 PageID #:
                                   1818




                            EXHIBIT A
    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 17 of 65 PageID #:
                                       1819




                       DANIEL VENTRICELLI, CPA, CFE, CIRA, JD
                       Managing Director, Forensic Accounting and
                       Investigations


                       PROFESSIONAL BACKGROUND
                       Daniel Ventricelli is a Managing Director in the Forensic Accounting and Investigations
                       practice at BDO with more than 30 years of experience providing consulting services to
                       organizations and their counsel.
dventricelli@bdo.com   Mr. Ventricelli specializes in financial and fraud investigations on behalf of audit and
Direct: 212-885-8155   special committees in matters involving allegations of asset misappropriation,
Mobile: 516-242-3366
                       embezzlement, irregular related party transactions, corruption and bribery, actual or
100 Park Avenue
                       constructive fraudulent transfers, breach of fiduciary duties, management misconduct
New York, NY 10017     and financial reporting irregularities. He regularly provides assistance to BDO’s National
                       Assurance team in connection with investigations pursuant to Section 10A of the
                       Securities Exchange Act of 1934.
Tel:    212-885-8000
Fax:    212-697-1299
                       Mr. Ventricelli has led numerous forensic accounting and financial investigations on
www.bdo.com            behalf of trustees and committees in bankruptcy working with counsel to investigate
                       allegations of wrongdoing, to identify potential causes of action, to marshal and pursue
                       recovery of assets, and to assist in the administration of the financial reporting, claims
                       process and wind down of the estate. He has substantial experience representing
                       Private Equity clients providing forensic accounting and financial due diligence services.
                       Mr. Ventricelli has provided expert testimony in matters involving misdirection of funds,
                       irregular related party transactions, asset misappropriation schemes, fraudulent
                       conveyances, breach of contract, breach of fiduciary duties, and economic damages.
                       Mr. Ventricelli has experience working with regulators/law enforcement and as a
                       fiduciary having been retained as a forensic accounting expert by the United States
                       Attorney’s Office (EDNY), appointed by the court as Examiner in several Chapter 11
                       cases, and has served as a bankruptcy trustee. He serves as an Adjunct Professor at St.
                       John’s University School of Law in their LL.M in Bankruptcy Program and is also a
                       member of the Program’s Advisory Committee.
                       Mr. Ventricelli began his career with Arthur Andersen in its fraud investigation,
                       bankruptcy and litigation consulting practice. Before joining BDO Consulting in 2012, his
                       experience included 18 years as a Senior Managing Director with FTI Consulting and one
                       of its predecessor firms in its Forensic Litigation Consulting segment.


                       REPRESENTATIVE ENGAGEMENTS
                       Forensic Accounting, Investigations and Compliance
                       • Directed the forensic accounting and investigation work on behalf of the Audit
                       Committee of a Specialty Finance Company concerning allegations of fraudulent
                       financial reporting, including the inflation of investment valuations. Work included
                       assisting counsel with regulatory inquiries and shareholder class action litigation.




                       BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of
                       the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 18 of 65 PageID #:
                                       1820




                       DANIEL VENTRICELLI, CPA, CFE, CIRA, JD
                       Managing Director, Forensic Accounting and
                       Investigations

                       REPRESENTATIVE ENGAGEMENTS (CONT’D)
                       • Directed the forensic accounting investigation on behalf of counsel to the Integrity
                       Committee of CONCACAF (a FIFA Confederation) involving allegations of fraud by its
                       President and General Secretary; a matter which was a precursor to the wide-spread
                       investigation conducted by the U.S. Attorney’s office against officials and associates of
dventricelli@bdo.com   FIFA.
Direct: 212-885-8155
                       • In connection with the FCPA compliance requirements of a monitorship agreement
Mobile: 516-242-3366
                       governing a Nigerian JV, conducted a compliance review and assessment of the Code of
100 Park Avenue        Conduct and related policies, procedures, and controls. Work involved travel to Nigeria
New York, NY 10017     and included testing transactions for compliance, and interviews of senior finance,
                       accounting and project personnel.

Tel:    212-885-8000   • Provided forensic accounting and financial advisory services to counsel for the Audit
Fax:    212-697-1299   Committee of the Board of Directors for a Fortune 100 Company in connection with
www.bdo.com            whistle blower allegations of embezzlement and misappropriation of assets by senior
                       management at one of its China subsidiaries.
                       • Provided forensic accounting and financial advisory services to counsel for the Audit
                       Committee of the Board of Directors for a Fortune 100 Company in connection with an
                       internal investigation that led to a financial restatement. The engagement included
                       over 50 separate forensic accounting investigations involving, among other things,
                       allegations of violations of the FCPA, improper revenue recognition and other accounting
                       irregularities.
                       • Provided forensic accounting and financial advisory services to counsel for the Audit
                       Committee of a Fortune 100 Company in connection with an internal investigation
                       concerning allegations of violations of the FCPA by representatives of a China subsidiary.
                       Work performed included the review of accounting and transaction records to assist
                       counsel in conducting interviews of relevant company personnel, and quantification of
                       any pecuniary gain for potential disgorgement purposes.


                       Dispute/Expert Advisory Services
                       • Provided expert witness consulting services in connection with lost profit damages
                       claims from alleged breaches of employment agreement restrictive covenants.
                       • Provided forensic accounting and litigation consulting/expert witness services to
                       counsel for the owner (a public REIT) of numerous assisted living facilities in connection
                       with a compliance audit of the management agreements and investigation of the cost
                       allocation processes of the management company. Work performed included an
                       accounting and financial investigation of the indirect and shared service expenses
                       allocated to the facilities, related party transactions and the procurement program of
                       the management company.
                       • Served as financial advisor to counsel on behalf of certain underwriters in the In Re
                       WorldCom Securities Litigation matter. Work performed included preparation of an
                       expert report and other advisory services with respect to GAAP and GAAS issues.


                       BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of
                       the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 19 of 65 PageID #:
                                       1821




                       DANIEL VENTRICELLI, CPA, CFE, CIRA, JD
                       Managing Director, Forensic Accounting and
                       Investigations

                       REPRESENTATIVE ENGAGEMENTS (CONT’D)
                       Financial and Forensic Advisory Services to Lenders, Committees and Trustees
                       • Provided expert consulting services to counsel for the Chapter 7 Trustee of Downey
                       Financial Corporation, the holding company of Downey Savings and Loan, one of the
                       largest bank failures during the financial crisis. Work performed included assisting
dventricelli@bdo.com   counsel in the investigation of the financial affairs of the Debtor and the bank, assessing
Direct: 212-885-8155
                       potential claims against directors and officers and auditors, a solvency analysis and
Mobile: 516-242-3366
                       determination, and quantification of damages.
100 Park Avenue        • Provided forensic accounting and financial expert witness services to counsel for the
New York, NY 10017     Ad Hoc Committee of Unsecured Trade Creditors in the In Re Winn Dixie Chapter 11 case
                       in connection with evaluating substantive consolidation issues and recoveries to
Tel:    212-885-8000   creditors.
Fax:    212-697-1299   • Served as financial advisor and forensic accountant to the Official Committee of
www.bdo.com            Unsecured Creditors in the New Century Financial Corporation Chapter 11 case.
                       • Directed the forensic accounting investigation on behalf of the Financial Institutions
                       Committee in the In Re Kmart Chapter 11 case.
                       • Provided forensic accounting and financial advisory services to counsel for the
                       Chapter 11 Trustee in the In Re Raymark Industries Chapter 11 cases. Work performed
                       included assisting counsel in connection with the analysis of numerous fraudulent
                       conveyance claims including a solvency determination, assisting the Trustee in the
                       disposition and liquidation of assets, settlement of claims and the ultimate winding down
                       of the estates.


                       EDUCATION
                       J.D., St. John’s University School of Law
                       B.S., Accounting, St. John’s University, cum laude




                       BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of
                       the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 20 of 65 PageID #:
                                   1822




                            EXHIBIT B
                                         Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 21 of 65 PageID #:
                                                                            1823



CONCACAF
Transaction Detail
Commissions Payable - Acct 2072

      Type            Date        Year       Num     Name                           Memo                      Split                 Amount       Report Pg. 50 Category
      Check         3/26/1996     1996        901    En Passant, Ltd.         Commissions Payable   1114 · Merrill Lynch WCMA   $    10,000.00     En Passant, Ltd.
      Check         4/16/1996     1996        910    En Passant, Ltd.         Commissions Payable   1114 · Merrill Lynch WCMA   $     2,000.00     En Passant, Ltd.
      Check         4/25/1996     1996        914    En Passant, Ltd.         Commissions Payable   1114 · Merrill Lynch WCMA   $    20,000.00     En Passant, Ltd.
      Check         5/6/1996      1996       2027    En Passant, Ltd.            On Account            1112 · Popular Bank      $    20,000.00     En Passant, Ltd.
      Check         5/22/1996     1996        916    En Passant, Ltd.         Commissions Payable   1114 · Merrill Lynch WCMA   $    10,000.00     En Passant, Ltd.
      Check         5/30/1996     1996       2107    En Passant, Ltd.            On Account            1112 · Popular Bank      $    10,000.00     En Passant, Ltd.
      Check         6/21/1996     1996       2152    En Passant, Ltd.            On Account            1112 · Popular Bank      $    20,000.00     En Passant, Ltd.
      Check         7/8/1996      1996       2175    En Passant, Ltd.            On Account            1112 · Popular Bank      $    10,000.00     En Passant, Ltd.
      Check         7/10/1996     1996       2177    En Passant, Ltd.            On Account            1112 · Popular Bank      $    10,000.00     En Passant, Ltd.
      Check         7/12/1996     1996       2179    En Passant, Ltd.            On Account            1112 · Popular Bank      $    20,000.00     En Passant, Ltd.
      Check         7/18/1996     1996       2186    En Passant, Ltd.            On Account            1112 · Popular Bank      $    25,000.00     En Passant, Ltd.
      Check         7/25/1996     1996        917    En Passant, Ltd.         Commissions Payable   1114 · Merrill Lynch WCMA   $    10,000.00     En Passant, Ltd.
      Check         7/29/1996     1996       2229    En Passant, Ltd.            On Account            1112 · Popular Bank      $    10,000.00     En Passant, Ltd.
      Check         8/27/1996     1996       2236    En Passant, Ltd.            On Account            1112 · Popular Bank      $    10,000.00     En Passant, Ltd.
      Check         8/27/1996     1996        918    En Passant, Ltd.         Commissions Payable   1114 · Merrill Lynch WCMA   $     1,000.00     En Passant, Ltd.
      Check         8/30/1996     1996       2240    En Passant, Ltd.            On Account            1112 · Popular Bank      $     7,000.00     En Passant, Ltd.
      Check         1/9/1997      1997       2260    En Passant, Inc.                                  1110 · Chase Regular     $     5,000.00     En Passant, Inc.
      Check         2/26/1997     1997       Debit   Jason Blazer             Commissions Payment      1112 · Popular Bank      $     2,000.00    Other- Jason Blazer
      Check         5/8/1997      1997               Jason Blazer             Commissions Payment      1112 · Popular Bank      $     2,000.00    Other- Jason Blazer
      Check         5/23/1997     1997        919    En Passant, Inc.                               1114 · Merrill Lynch WCMA   $     2,000.00     En Passant, Inc.
      Check         7/3/1997      1997       Wire    Jason Blazer             Commissions Payment      1112 · Popular Bank      $     2,000.00    Other- Jason Blazer
      Check         10/2/1997     1997       2264    En Passant, Inc.                                  1110 · Chase Regular     $    15,000.00     En Passant, Inc.
      Check        10/10/1997     1997       WIRE    Jason Blazer             Commissions Payment      1112 · Popular Bank      $     2,000.00    Other- Jason Blazer
      Check         1/12/1998     1998       3166    En Passant, Inc.            Fees Payable          1112 · Popular Bank      $    30,000.00     En Passant, Inc.
      Check         1/12/1998     1998       3163    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    30,000.00     En Passant, Inc.
      Check         1/13/1998     1998       3172    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $     3,000.00     En Passant, Inc.
      Check         1/15/1998     1998       3173    En Passant, Inc.            Commissions           1112 · Popular Bank      $    10,000.00     En Passant, Inc.
      Check         2/6/1998      1998       3274    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    20,000.00     En Passant, Inc.
      Check         2/13/1998     1998       3306    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    10,000.00     En Passant, Inc.
      Check         2/18/1998     1998       3336    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    20,000.00     En Passant, Inc.
      Check         2/25/1998     1998       3303    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    10,000.00     En Passant, Inc.
      Check         3/2/1998      1998       3396    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    30,000.00     En Passant, Inc.
      Check         3/3/1998      1998       3376    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    30,000.00     En Passant, Inc.
      Check         3/3/1998      1998       3377    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    30,000.00     En Passant, Inc.
      Check         3/4/1998      1998       3378    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    30,000.00     En Passant, Inc.
      Check         3/5/1998      1998       3431    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    25,000.00     En Passant, Inc.
      Check         3/6/1998      1998       3445    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    20,000.00     En Passant, Inc.
      Check         3/16/1998     1998       3235    En Passant, Inc.         Commissions Payable      1112 · Popular Bank      $    25,000.00     En Passant, Inc.
      Check         3/30/1998     1998       3066    En Passant, Inc.            Fees Payable          1112 · Popular Bank      $    25,000.00     En Passant, Inc.




                                                                                                                                                                   Page 1 of 4
                                         Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 22 of 65 PageID #:
                                                                            1824



CONCACAF
Transaction Detail
Commissions Payable - Acct 2072

      Type            Date        Year        Num       Name                                       Memo                      Split                Amount       Report Pg. 50 Category
     Check          3/31/1998     1998        3078      En Passant, Inc.                    Commissions Payable       1112 · Popular Bank     $    40,000.00      En Passant, Inc.
     Check          4/1/1998      1998        3076      En Passant, Inc.                    Commissions Payable       1112 · Popular Bank     $    30,000.00      En Passant, Inc.
     Check          6/1/1998      1998        3692      En Passant, Inc.                    Commissions Payable       1112 · Popular Bank     $    20,000.00      En Passant, Inc.
     Check          8/10/1998     1998        3819      En Passant, Inc.                        Fees Payable          1112 · Popular Bank     $     8,000.00      En Passant, Inc.
     Check          8/31/1998     1998        4021      En Passant, Inc.                    Commissions Payable       1112 · Popular Bank     $    10,000.00      En Passant, Inc.
     Check          9/30/1998     1998        3846      En Passant, Inc.                    Commissions Payable       1112 · Popular Bank     $    10,000.00      En Passant, Inc.
     Check         10/20/1998     1998        3790      En Passant, Inc.                        Fees Payable          1112 · Popular Bank     $    10,000.00      En Passant, Inc.
     Check         12/10/1998     1998        4340      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    20,000.00      En Passant, Inc.
     Check         12/10/1998     1998        4341      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    20,000.00      En Passant, Inc.
     Check         12/11/1998     1998        4298      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    20,000.00      En Passant, Inc.
     Check         12/11/1998     1998        4297      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    13,250.00      En Passant, Inc.
     Check         12/16/1998     1998        4300      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    30,000.00      En Passant, Inc.
     Check          1/7/1999      1999        4404      En Passant, Inc.                        Fees Payable          1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          2/3/1999      1999        4464      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    20,000.00      En Passant, Inc.
     Check          2/5/1999      1999        4465      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          2/9/1999      1999        4454      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    10,000.00      En Passant, Inc.
     Check          2/18/1999     1999        2421      En Passant, Inc.                    Exchange for Transfer     1112 · Popular Bank     $    15,000.00      En Passant, Inc.
     Check          3/15/2000     2000        5797      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          3/15/2000     2000        5798      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          4/6/2000      2000        4304      En Passant, Inc.                                              1112 · Popular Bank     $   100,000.00      En Passant, Inc.
     Check          4/6/2000      2000        4305      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          4/12/2000     2000        5874      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          4/12/2000     2000        5875      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          4/13/2000     2000        5877      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          4/17/2000     2000        5908      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          4/17/2000     2000        5910      En Passant, Inc.                                              1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          5/25/2000     2000        5998      En Passant, Inc.                                              1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          6/29/2000     2000        5560      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          7/10/2000     2000        5562      En Passant, Inc.                                              1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          7/13/2000     2000        6190      En Passant, Inc.                                              1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          9/15/2000     2000        6378      En Passant, Inc.                                              1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          5/1/2002      2002        8285      En Passant, Inc.                                              1112 · Popular Bank     $    50,000.00      En Passant, Inc.
     Check          5/1/2002      2002        8104      En Passant, Inc.                         Exchange             1112 · Popular Bank     $    15,000.00      En Passant, Inc.
     Check          6/1/2002      2002        7919      En Passant, Inc.                         Exchange             1112 · Popular Bank     $    25,000.00      En Passant, Inc.
     Check          8/29/2002     2002        8597      En Passant, Inc.                                              1112 · Popular Bank     $    20,000.00      En Passant, Inc.
     Check          7/22/2003     2003        9569      En Passant, Inc.                        Fees Payable          1112 · Popular Bank     $    60,000.00      En Passant, Inc.
     Check          1/5/2004      2004        9264      En Passant, Inc.                        Fees Payable        1001 · BAC Florida Bank   $    50,000.00      En Passant, Inc.
     Check          1/6/2004      2004        9263      Paul, Hastings, Janofsky & Walter        Core Club          1001 · BAC Florida Bank   $   100,000.00        Other- Paul
 General Journal    9/30/2004     2004      AmexAlloc                                              Amex              6536 · Champions Cup     $    46,335.44          Amex




                                                                                                                                                                                     Page 2 of 4
                                         Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 23 of 65 PageID #:
                                                                            1825



CONCACAF
Transaction Detail
Commissions Payable - Acct 2072

      Type            Date        Year        Num         Name                                                       Memo                                         Split                  Amount       Report Pg. 50 Category
     Check         12/22/2004     2004        10741       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    30,000.00         MultiSport
 General Journal   12/31/2004     2004      AmexAlloc                                                                 Amex                                6536 · Champions Cup       $    69,077.23            Amex
     Check          3/10/2005     2005        10981       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    30,000.00       En Passant, Inc.
     Check          5/13/2005     2005        11106       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    15,000.00       En Passant, Inc.
     Check          5/16/2005     2005        10740       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          8/4/2005      2005        11276       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $   200,000.00       En Passant, Inc.
 General Journal    9/30/2005     2005     Amex Entry                                                To Expense and Accrue Amex Payable                 2510 · Credit Cards - Amex   $   203,000.00            Amex
 General Journal   12/31/2005     2005      AmexAlloc                                         Amex - Airlines tix & other charges for Private Use CB      6536 · Champions Cup       $   143,651.51            Amex
     Check          4/13/2006     2006        11886       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          4/20/2006     2006        11934       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    50,000.00       En Passant, Inc.
     Check          4/20/2006     2006        4072        Joseph E. Taranto                                        En Passant                              1003 · Chase Payroll      $     5,000.00         Other- Joe
     Check          5/18/2006     2006        11990       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check         10/10/2006     2006        10473       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    30,000.00         Multisport
     Check         12/21/2006     2006        11505       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    20,000.00       En Passant, Inc.
     Check         12/21/2006     2006        4404        Multisport Games Development Inc.                                                                1003 · Chase Payroll      $    30,000.00         Multisport
 General Journal   12/31/2006     2006      AmexEntry                                                                                                       6874 · T-1 Access        $   314,565.00            Amex
     Check          1/30/2007     2007        11577       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    50,000.00       En Passant, Inc.
     Check          4/9/2007      2007        12582       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          4/9/2007      2007        12583       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          7/20/2007     2007        12841       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $   100,000.00         Multisport
     Check          8/1/2007      2007        12868       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          8/6/2007      2007        12869       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $   150,000.00         Multisport
     Check          8/17/2007     2007        12888       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $   100,000.00         Multisport
     Check         11/20/2007     2007        13064       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    50,000.00       En Passant, Inc.
     Check          12/5/2007     2007        13110       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    40,000.00       En Passant, Inc.
 General Journal   12/31/2007     2007     Amex Entry                                                             2007 Entry                           1424 · Congress & Meetings    $   194,186.25            Amex
 General Journal   12/31/2007     2007     AdjustGS AC                                                          En Passant Card                         2510 · Credit Cards - Amex   $    79,311.10            Amex
     Check          2/26/2008     2008        13233       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          2/26/2008     2008        13234       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          3/28/2008     2008        13300       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          3/28/2008     2008        13301       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          4/17/2008     2008        13353       En Passant, Inc.                                                                               1001 · BAC Florida Bank     $    50,000.00       En Passant, Inc.
     Check          8/6/2008      2008        13632       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check          8/6/2008      2008        13633       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check         10/16/2008     2008        13779       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check         10/16/2008     2008        13780       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check         10/16/2008     2008        13781       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    50,000.00         Multisport
     Check         11/19/2008     2008        13908       Multisport Games Development Inc.                                                              1001 · BAC Florida Bank     $    20,000.00         Multisport
 General Journal   12/31/2008     2008      Security Tr                                                    Trfr Security Trust Balance                     1011 · Security Trust     $   910,000.00   Atlantis- Security Trust




                                                                                                                                                                                                                          Page 3 of 4
                                         Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 24 of 65 PageID #:
                                                                            1826



CONCACAF
Transaction Detail
Commissions Payable - Acct 2072

      Type            Date        Year        Num         Name                                            Memo                                Split                   Amount        Report Pg. 50 Category
 General Journal   12/31/2008     2008     Amex2008-1                                                                               2510 · Credit Cards - Amex     $ 340,027.22             Amex
     Check          2/11/2009     2009         Wire       Mackay & Moxey                           Atlantis Reef Purchase                1010 · BAC - FAP          $ 497,500.00        Atlantis- Mackay
     Check          3/3/2009      2009        14122       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $    50,000.00         Multisport
     Check          3/3/2009      2009        14123       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $    50,000.00         Multisport
     Check          4/29/2009     2009        14224       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $    50,000.00         Multisport
     Check          4/29/2009     2009        14225       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $    50,000.00         Multisport
     Check          6/8/2009      2009        14320       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $    50,000.00         Multisport
     Check          6/8/2009      2009        14321       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $    50,000.00         Multisport
     Check          11/3/2009     2009        14694       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 100,000.00           Multisport
     Check         11/30/2009     2009       F028896      Mackay & Moxey                                                             1001 · BAC Florida Bank       $ 649,909.49        Atlantis- Mackay
 General Journal   12/31/2009     2009     AmexEntry09                                        American Express Allocation 2009      2510 · Credit Cards - Amex     $ 172,992.24             Amex
 General Journal   12/31/2009     2009      AmexClose                                             Close Amex to Payable             2510 · Credit Cards - Amex     $ 589,917.27             Amex
     Check          6/2/2010      2010        15124       En Passant, Inc.                                VOID:                      1001 · BAC Florida Bank       $          -        En Passant, Inc.
     Check          9/28/2010     2010        15434       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          9/28/2010     2010        15435       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check         10/22/2010     2010        15492       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 200,000.00           Multisport
 General Journal   12/31/2010     2010      GSAcct2011                                                                             2505 · Credit Card President    $ 351,985.13             Amex
     Check          1/14/2011     2011        15661       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 100,000.00           Multisport
     Check          2/24/2011     2011        15726       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 300,000.00           Multisport
     Check          2/24/2011     2011        15729       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          3/29/2011     2011        15781       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 100,000.00           Multisport
     Check          4/12/2011     2011        15664       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          5/16/2011     2011        15169       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 500,000.00           Multisport
     Check          5/23/2011     2011        16002       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 500,000.00           Multisport
     Check          5/23/2011     2011        16003       Multisport Games Development Inc.                                          1001 · BAC Florida Bank       $ 500,000.00           Multisport
     Check          9/7/2011      2011        15416       Multisport Games Development Inc.       Commissions Payable                1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          9/14/2011     2011        15417       Multisport Games Development Inc.       Commissions Payable                1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          9/21/2011     2011        15418       Multisport Games Development Inc.       Commissions Payable                1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          9/21/2011     2011        15419       Multisport Games Development Inc.   Commissions Payable - Gold Cup         1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          9/21/2011     2011        15420       En Passant, Inc.                        Commissions Payable                1001 · BAC Florida Bank       $ 100,000.00        En Passant, Inc.
     Check          9/24/2011     2011        15421       Multisport Games Development Inc.      Gold Cup Commissions                1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          9/26/2011     2011        15422       Multisport Games Development Inc.              Gold Cup                    1001 · BAC Florida Bank       $ 200,000.00           Multisport
     Check          10/5/2011     2011        16299       Multisport Games Development Inc.              Gold Cup                    1001 · BAC Florida Bank       $ 250,000.00           Multisport
     Check          10/5/2011     2011        16300       En Passant, Inc.                               Gold Cup                    1001 · BAC Florida Bank       $ 250,000.00        En Passant, Inc.
     Check         11/10/2011     2011          5         Sportsvertising                          Transfer sent by CB               1001 · BAC Florida Bank       $ 1,400,000.00       Sportsvertising
 General Journal   12/31/2011     2011      Amex 1 of 2                                       Amex Black, Gold and En Passant    6001 · Administrative & General   $ 477,590.83             Amex
 General Journal   12/31/2011     2011      Amex 2 of 2                                               Platinum card                  6270 · Professional Fees      $ 113,454.83             Amex




                                                                                                                                                                                                      Page 4 of 4
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 25 of 65 PageID #:
                                   1827




                            EXHIBIT C
                              Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 26 of 65 PageID #:
9:04AM                                                        CONCACAF
                                                                 1828
06/26119
                                                                             General Ledger
Accrual Basis                                                               As of December 31, 2006
                   Type          Date       Hum      • Adj           Harne               Memo                Spllt       Debit         Credit        Balance
       2072 · Commissions Payable                                                                                                                     559,764.61
           General Journal   01/01/2006   Comm ..            En Passant, Inc.       GCupReven ..      6410 ·Fees& ..                      2,060.40    561,825.01
           General Journal   01/31/2006   Comm ..            En Passant, Inc.       CommGOIV3         6410 ·Fees& ..                    30,000.00     591,825.01
           General Journal   01/31/2006   Comm               Sportvertising, Inc.   Common So ..      6410 ·Fees& ..                   300,000.00     891,825.01
           General Journal   02/23/2006   Comm ..            En Passant, Inc.       Commission ..     6410 ·Fees& ..                    30,000.00     921,825.01
           General Journal   03/31/2006   Comm ..            En Passant, Inc.       1sl Qtr CMT...    6410 ·Fees& ..                    58,450.00     980,275.01
           General Journal   04/01/2006   Comm ..            En Passant, Inc.       TV Services ..    6410 ·Fees& ..                    70,000.00    1,050,275.01
           Check             04113/2006   11886              Multisport Games D..                     1001 · BACF...      50,000.00                  1,000,275.01
           Check             04/20/2006   11934              En Passant, Inc.                         1001 · BACF...      50,000.00                   950,275.01
           Check             04/20/2006   4072               Joseph E. Taranto      En Passant        1003 · Chase ..      5,000.00                   945,275.01
           Check             05118/2006   11990              Muttisport Games D..                     1001 · BACF...      50,000.00                   895,275.01
           General Journal   06,02/2006   Comm ..            En Passant, Inc.       Commission ..     6410 ·Fees& ..                    30,000.00     925,275.01
           General Journal   06,09/2006   Comm ..            En Passant, Inc.       Sales for Ch ..   6410 ·Fees& ..                    66,620.00     991,895.01
           General Journal   06/30/2006   Comm ..            En Passant, Inc.       2nd Qtr CMT...    6410 ·Fees& ..                    81,650.00    1,073,545.01
           General Journal   07/05/2006   Comm ..            En Passant, Inc.       Commission ..     6410 ·Fees& ..                    20,000.00    1,093,545.01
           General Journal   08/21/2006   Comm ..            En Passant, Inc.       Traffic           6410 ·Fees& ..                     1,222.30    1,094,767.31
           General Journal   08/25/2006   Comm ..            En Passant, Inc.       CommonGC ..       6410 ·Fees& ..                    30,000.00    1,124,767.31
           General Journal   09/30/2006   Comm ..            En Passant, Inc.       3rd Qtr CMT...    6410 ·Fees& ..                    84,120.00    1,208,887.31
           Check             10110/2006   10473              Multisport Games D..                     1001 · BACF...      30,000.00                  1,178,887.31
           Check             12/21/2006   11505              En Passant, Inc.                         1001 · BACF...      20,000.00                  1,158,887.31
           Check             12/21/2006   4404               Multisport Games D..                     1003 • Chase ..     30,000.00                  1,128,887.31
           General Journal   12/31/2006   Comm               Sportvertising, Inc.   Commission ..     6410 ·Fees& ..                   207,154.06    1,336,041.37
           General Journal   12/31/2006   Ame ..                                                      6874 · T-1 Ac ..   314,565.00                  1,021,476.37
           General Journal   12/31/2006   Close ..                                                    2071 · Fees P...                  30,000.00    1,051,476.37
           General Journal   12/31/2006   Close ..                                                    2505 · Credit ..      500.00                   1,050,976.37
           General Journal   12/31/2006   Close ..                                                    1053 · Petty C..     4,000.00                  1,046,976.37

•          General Journal   12/31/2006   Defe ..     ✓                             Reverse on.       6410 ·Fees& ..      60,000.00                   986,976.37    •
       Total 2072 • Commissions Payable                                                                                  614,065.00   1,041,276.76    986,976.37
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 27 of 65 PageID #:
                                   1829




                            EXHIBIT D
                                   Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 28 of 65 PageID #:
                                                                      1830




8:56AM                                                                               CONCACAF
06126119
                                                                                 General Ledger
Accrual Basis                                                                  As of December 31, 2010
                   TJ1Pe           Date       .   Hum    : Adj   .       Harne                Memo                Split          Debit           Credit        Balance
       2071 · Fees Payable                                                                                                                                            0.00
       Total 2071 • Fees Payable                                                                                                                                      0.00
       2072 • Commissions Payable                                                                                                                              1,536,834.86
           Check             06,02/2010       15124              En Passant, Inc.        VOID:             1001 · BACF..                 0.00                  1,536,834.86
           General Journal   06,02/2010       Exch ...    ✓                              Wire to Jason     1630 · Due fr...     100,000.00                     1,436,834.86
           Check             09/28/2010       15434              Muttisport Games D...                     1001 · BACF..        200,000.00                     1,236,834.86
           Check             09/28/2010       15435              Multisport Games D...                     1001 · BACF..        200,000.00                     1,036,834.86
           Check             10/22/2010       15492              Multisport Games D...                     1001 · BACF..        200,000.00                      836,834.86
           General Journal   1213112010       Fees        ✓      En Passant, Inc.        10% of $5,1 ..    -SPLIT-                               260,986.02    1,097,820.88
           General Journal   1213112010       Fees        ✓      En Passant, Inc.        10% of $15, ...   -SPLIT-                              1,658,685.05   2,756,505.93
           General Journal   ·1213·1120·1 0   GSA ...     ✓                                                2505 · creatt ...    35"1,965:13                    2,404,520.60
           General Journal   1213112010       REAdj                                                        6541 ·World ...       54,120.20                     2,350,400.60
           General Journal   1213112010       JEA ...     ✓                              w/o sec de ...    1498 · Secur...       47,610.88                     2,302,789.72
       Total 2072 • Commissions Payable                                                                                        1,153,716.21     1,919,671.07   2,302,789.72
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 29 of 65 PageID #:
                                   1831




                            EXHIBIT E
                                  Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 30 of 65 PageID #:
                                                                     1832




BAN~ ACCOUNT                                                                              ENDING 8Al...ANCE     2,420,823.91

                                                                                                    NO.       11990
                                                                                                    DAIE      05/18/2006    lllfl '
   PAY TO THE JRDER or        Multisport Games Development Inc.                                           $   50,000.00


   Fifty thousand and 00/100*** *** * * * * * * *"' * * 111 * * * * * ** * *** ** * * * * * * * * * * * * * * * * * * DOLL.A.RS
   ADDRESS

    Multisport Games Development                                       ~       CLEARED
    721 Fifth Avenue
    New York, NY 1 0022



   MEMO



E~ienses         $50,000.00       Items                   $0.00

   ACCOUNT                                                                                     : AMOUNT         MEMO                  CUSTOMER:J   BILL.   CLASS

  2070 · Other Payables &Accruals:2072 · Commissions Payable                                     50,000.00                                                         • I




                                                                                                                                                                   "
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 31 of 65 PageID #:
                                   1833




                            EXHIBIT F
                              Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 32 of 65 PageID #:
                                                                 1834




BAN~ ACCOUNT                                                                  ENOING BALANCE       2,420,823.91

                                                                                      NO.       15434

                                                                                      0-"l"E    09/28/2010    lil!I I
   PAY TO THE ORDER OF    Multisport Games Development Inc.                                 $   I200,000.00
   Two hundr3d thousand and 00/100* * * ** **~ * * ** * * * * * * ** * ** * * * * * * * *~ * ********* DOLLARS
   ADDRESS

    Multisport Games Development                              •      CLEARED
    721 Fifth fl.venue
    New York, NY 1 0022



   MEMO



Ewenses        $200,000.00    Items                $0.00

   ACCOUNT                                                                        ; AMOUNT        l MEMO                : CUSTOMER:J .. : BILL .. ; CLA.SS

  2070 · Other Payables &Accruals:2072 · Commissions Payable                       20),000.00                                                                •I



                                                                                                                                                             'Tl
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 33 of 65 PageID #:
                                   1835




                            EXHIBIT G
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 34 of 65 PageID #:
                                                                       1836




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                        Name                              Memo                      Split               Debit       Pg.51 Table Category
     2071          Check      1/5/1996        1996         2162     En Passant, Ltd.                                                       1110 · Chase Regular   $   10,000.00     En Passant, Ltd.
     2071          Check      1/5/1996        1996         2163     Sportvertising, Inc.                                                   1110 · Chase Regular   $   10,000.00      Sportvertising
     2071          Check      2/12/1996       1996         2175     Sportvertising, Inc.                                                   1110 · Chase Regular   $   10,000.00      Sportvertising
     2071          Check      10/1/1996       1996         2245     En Passant, Ltd.                                                       1110 · Chase Regular   $   10,000.00     En Passant, Ltd.
     2071          Check      10/1/1996       1996         2246     En Passant, Ltd.                                                       1110 · Chase Regular   $    5,000.00     En Passant, Ltd.
     2071          Check     10/29/1996       1996         2311     En Passant, Inc.                                                       1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      11/6/1996       1996         2324     En Passant, Inc.                                                       1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check     11/25/1996       1996         2344     En Passant, Inc.                                                       1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check     12/17/1996       1996         2362     En Passant, Inc.                                                       1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      2/26/1997       1997         2472     En Passant, Inc.                          Exchange for Wire Transfer   1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      3/1/1997        1997         2484     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      3/4/1997        1997         2485     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      3/18/1997       1997         2515     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    5,000.00     En Passant, Inc.
     2071          Check      3/31/1997       1997         2535     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      4/2/1997        1997         2541     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      4/3/1997        1997         2416     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    5,000.00     En Passant, Inc.
     2071          Check      4/23/1997       1997         2563     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    3,000.00     En Passant, Inc.
     2071          Check      4/25/1997       1997         2569     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      5/2/1997        1997         2606     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    5,000.00     En Passant, Inc.
     2071          Check      5/21/1997       1997         2651     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    5,000.00     En Passant, Inc.
     2071          Check      5/21/1997       1997         2652     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      5/22/1997       1997         2654     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      6/9/1997        1997         2621     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      6/10/1997       1997         2622     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      6/11/1997       1997         2683     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      6/11/1997       1997         2684     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    5,000.00     En Passant, Inc.
     2071          Check      6/11/1997       1997         2623     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      6/24/1997       1997         2693     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      6/27/1997       1997         2695     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    5,000.00     En Passant, Inc.
     2071          Check      6/30/1997       1997         2698     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      6/30/1997       1997         2699     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $    5,000.00     En Passant, Inc.
     2071          Check      7/1/1997        1997         2700     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      7/23/1997       1997         2745     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.
     2071          Check      7/25/1997       1997         2784     En Passant, Inc.                                Fees Payable           1112 · Popular Bank    $   10,000.00     En Passant, Inc.



                                                                                                                                                                                               Page 1 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 35 of 65 PageID #:
                                                                       1837




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                         Name                             Memo                   Split              Debit       Pg.51 Table Category
     2071          Check      7/26/1997       1997         2785     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/28/1997       1997         2788     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/30/1997       1997         2790     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $    5,000.00     En Passant, Inc.
     2071          Check      8/11/1997       1997         2799     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $    5,000.00     En Passant, Inc.
     2071          Check      8/15/1997       1997         2764     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      8/21/1997       1997         2836     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      8/27/1997       1997         2864     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $    6,000.00     En Passant, Inc.
     2071          Check      8/29/1997       1997         2867     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   15,000.00     En Passant, Inc.
     2071          Check      9/2/1997        1997         2899     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $    5,000.00     En Passant, Inc.
     2071          Check      9/14/1997       1997         2905     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      1/8/1998        1998         3168     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   20,000.00     En Passant, Inc.
     2071          Check      1/27/1998       1998         3208     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check      2/12/1998       1998         3293     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      3/31/1998       1998         3078     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      4/9/1998        1998         3352     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      5/25/1998       1998         3415     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      6/1/1998        1998         3692     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/24/1998       1998         3903     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      8/31/1998       1998         4021     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      9/30/1998       1998         3846     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      10/9/1998       1998         4148     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      12/9/1998       1998         4309     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      12/9/1998       1998         4310     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   20,000.00     En Passant, Inc.
     2071          Check      1/7/1999        1999         4403     En Passant, Inc.                                Fees Payable        1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check      2/18/1999       1999         2422     En Passant, Inc.                            Exchange for Transfer   1112 · Popular Bank   $   20,000.00     En Passant, Inc.
     2071          Check      5/30/2000       2000         5553     En Passant, Inc.                                                    1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/17/2000       2000         6191     En Passant, Inc.                                                    1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/19/2000       2000         6192     En Passant, Inc.                                                    1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      9/18/2000       2000         6379     En Passant, Inc.                                                    1112 · Popular Bank   $   50,000.00     En Passant, Inc.
     2071          Check      9/26/2000       2000         6380     En Passant, Inc.                                                    1112 · Popular Bank   $   50,000.00     En Passant, Inc.
     2071          Check      9/28/2000       2000         6381     En Passant, Inc.                                                    1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check      10/2/2000       2000         6044     En Passant, Inc.                                                    1112 · Popular Bank   $   35,000.00     En Passant, Inc.
     2071          Check      10/2/2000       2000         6045     En Passant, Inc.                                                    1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check      10/2/2000       2000         6046     En Passant, Inc.                                                    1112 · Popular Bank   $   25,000.00     En Passant, Inc.



                                                                                                                                                                                           Page 2 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 36 of 65 PageID #:
                                                                       1838




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                         Name                             Memo             Split              Debit       Pg.51 Table Category
     2071          Check      10/2/2000       2000         6047     En Passant, Inc.                                              1112 · Popular Bank   $   15,000.00     En Passant, Inc.
     2071          Check      10/5/2000       2000         6384     En Passant, Inc.                                              1112 · Popular Bank   $   15,000.00     En Passant, Inc.
     2071          Check     10/10/2000       2000         6382     En Passant, Inc.                                              1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check     10/18/2000       2000         6535     En Passant, Inc.                                              1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check     10/19/2000       2000         6498     En Passant, Inc.                                              1112 · Popular Bank   $   50,000.00     En Passant, Inc.
     2071          Check     10/20/2000       2000         6532     En Passant, Inc.                                              1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check     10/31/2000       2000         6505     En Passant, Inc.                                              1112 · Popular Bank   $   20,000.00     En Passant, Inc.
     2071          Check     11/10/2000       2000         6506     En Passant, Inc.                                              1112 · Popular Bank   $   20,000.00     En Passant, Inc.
     2071          Check     11/10/2000       2000         6507     En Passant, Inc.                                              1112 · Popular Bank   $   20,000.00     En Passant, Inc.
     2071          Check     11/10/2000       2000         6508     En Passant, Inc.                                              1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check     11/10/2000       2000         6509     En Passant, Inc.                                              1112 · Popular Bank   $   25,000.00     En Passant, Inc.
     2071          Check      12/1/2000       2000         6633     En Passant, Inc.                                              1112 · Popular Bank   $   20,000.00     En Passant, Inc.
     2071          Check      12/1/2000       2000         6634     En Passant, Inc.                                              1112 · Popular Bank   $   50,000.00     En Passant, Inc.
     2071          Check      12/1/2000       2000         6635     En Passant, Inc.                                              1112 · Popular Bank   $    5,000.00     En Passant, Inc.
     2071          Check      5/2/2001        2001         7120     Delano, S.A.                                      May Rent    1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      7/2/2001        2001         7292     Delano, S.A.                                      June Rent   1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      8/1/2001        2001         7376     Delano, S.A.                                       August     1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      9/4/2001        2001         7452     Delano, S.A.                                        Sept      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      10/2/2001       2001         7524     Delano, S.A.                                         Oct      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      11/5/2001       2001         7588     Delano, S.A.                                         Nov      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      12/6/2001       2001         7670     Delano, S.A.                                         Dec      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      1/3/2002        2002         7733     Delano, S.A.                                         Jan      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      2/6/2002        2002         7858     Delano, S.A.                                         Feb      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      3/4/2002        2002         7964     Delano, S.A.                                        March     1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      3/15/2002       2002         7923     En Passant, Inc.                                              1112 · Popular Bank   $   50,000.00     En Passant, Inc.
     2071          Check      4/2/2002        2002         8072     Delano, S.A.                                         April    1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      5/6/2002        2002         8283     Delano, S.A.                                         May      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      6/3/2002        2002         8379     Delano, S.A.                                         June     1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      7/1/2002        2002         8444     Delano, S.A.                                          July    1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      8/1/2002        2002         8513     Delano, S.A.                                         Aug      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      8/29/2002       2002         8593     En Passant, Inc.                                              1112 · Popular Bank   $   10,000.00     En Passant, Inc.
     2071          Check      9/3/2002        2002         8623     Delano, S.A.                                         Sept     1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      10/3/2002       2002         8756     Delano, S.A.                                         Oct      1112 · Popular Bank   $   12,000.00    Landlords- Delano
     2071          Check      11/5/2002       2002         8900     Delano, S.A.                                         Nov      1112 · Popular Bank   $   12,000.00    Landlords- Delano



                                                                                                                                                                                     Page 3 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 37 of 65 PageID #:
                                                                       1839




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo                    Split                Debit       Pg.51 Table Category
     2071          Check      12/4/2002       2002         8953     Delano, S.A.                                         Dec             1112 · Popular Bank     $   12,000.00    Landlords- Delano
     2071          Check      1/17/2003       2003         8751     En Passant, Inc.                                                     1112 · Popular Bank     $   10,000.00     En Passant, Inc.
     2071          Check      1/23/2003       2003         8750     En Passant, Inc.                                                     1112 · Popular Bank     $   10,000.00     En Passant, Inc.
     2071          Check      2/4/2003        2003         9125     Delano, S.A.                                        37653            1112 · Popular Bank     $   12,000.00    Landlords- Delano
     2071          Check      3/11/2003       2003         9282     Delano, S.A.                                        37681            1112 · Popular Bank     $   12,000.00    Landlords- Delano
     2071          Check      3/31/2003       2003         9187     En Passant, Inc.                                 Fees Payable        1112 · Popular Bank     $   10,000.00     En Passant, Inc.
     2071          Check      4/1/2003        2003         9322     Delano, S.A.                                        37712            1112 · Popular Bank     $   12,000.00    Landlords- Delano
     2071          Check      4/17/2003       2003         8302     En Passant, Inc.                                 Fees Payable        1112 · Popular Bank     $   10,000.00     En Passant, Inc.
     2071          Check      7/1/2003        2003         9257     En Passant, Inc.                                 Fees Payable        1112 · Popular Bank     $   10,000.00     En Passant, Inc.
     2071          Check      7/22/2003       2003         9568     En Passant, Inc.                                 Fees Payable        1112 · Popular Bank     $   90,000.00     En Passant, Inc.
     2071          Check      9/12/2003       2003         9656     En Passant, Inc.                                 Fees Payable        1112 · Popular Bank     $   50,000.00     En Passant, Inc.
     2071          Check      2/6/2004        2004        10046     Delano, S.A.                                         Feb           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      3/15/2004       2004        10160     Delano, S.A.                                         Mar           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      4/2/2004        2004        10199     Delano, S.A.                                         Apr           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      5/7/2004        2004        10298     Delano, S.A.                                         May           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      5/12/2004       2004         9457     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   10,000.00     En Passant, Inc.
     2071          Check      5/12/2004       2004         9458     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   10,000.00     En Passant, Inc.
     2071          Check      5/12/2004       2004         9459     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   10,000.00     En Passant, Inc.
     2071          Check      5/25/2004       2004         9460     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   20,000.00     En Passant, Inc.
     2071          Check      5/25/2004       2004         9456     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   20,000.00     En Passant, Inc.
     2071          Check      6/2/2004        2004        10346     Delano, S.A.                                         June          1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      7/1/2004        2004        10408     Multisport Games Development Inc.                                  1001 · BAC Florida Bank   $   10,000.00       Multisport
     2071          Check      7/6/2004        2004         9444     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/26/2004       2004         9435     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/26/2004       2004         9436     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/26/2004       2004         9437     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   10,000.00     En Passant, Inc.
     2071          Check      7/26/2004       2004         9438     En Passant, Inc.                                                   1001 · BAC Florida Bank   $   20,000.00     En Passant, Inc.
     2071          Check      8/11/2004       2004        F55288    Merrill Lynch WCMA                            MultiSport Account   1001 · BAC Florida Bank   $   40,000.00       Multisport
     2071          Check      9/9/2004        2004        10589     Delano, S.A.                                         Sept          1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      9/16/2004       2004        10590     Delano, S.A.                                         Aug           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      10/8/2004       2004        10634     Delano, S.A.                                         Oct           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      11/3/2004       2004        10676     Delano, S.A.                                         Nov           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      12/1/2004       2004        10715     Delano, S.A.                                         Dec           1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      12/3/2004       2004        F70500    En Passant, Inc.                                                   1001 · BAC Florida Bank   $   45,000.00     En Passant, Inc.



                                                                                                                                                                                              Page 4 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 38 of 65 PageID #:
                                                                       1840




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo               Split               Debit       Pg.51 Table Category
     2071          Check      1/4/2005        2005        10833     Delano, S.A.                                         Jan      1001 · BAC Florida Bank   $        -      Landlords- Delano
     2071          Check      1/10/2005       2005        10731     En Passant, Inc.                                              1001 · BAC Florida Bank   $ 40,000.00      En Passant, Inc.
     2071          Check      2/1/2005        2005        10887     Delano, S.A.                                          Feb     1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      3/1/2005        2005        10956     Delano, S.A.                                         Mar      1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      5/2/2005        2005        11093     Delano, S.A.                                         May      1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      6/6/2005        2005        11154     Delano, S.A.                                         June     1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      8/2/2005        2005        11274     Delano, S.A.                                        August    1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      8/15/2005       2005        11305     En Passant, Inc.                                              1001 · BAC Florida Bank   $   5,000.00     En Passant, Inc.
     2071          Check      9/23/2005       2005        11306     En Passant, Inc.                                              1001 · BAC Florida Bank   $ 20,000.00      En Passant, Inc.
     2071          Check      10/3/2005       2005        11409     Delano, S.A.                                         Sept     1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      10/3/2005       2005        11410     Delano, S.A.                                         Oct      1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      11/3/2005       2005        11478     Delano, S.A.                                         Nov      1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check     11/28/2005       2005        F07770    En Passant, Inc.                                              1001 · BAC Florida Bank   $ 100,000.00     En Passant, Inc.
     2071          Check     12/20/2005       2005        11611     Delano, S.A.                                         Dec      1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      1/3/2006        2006        11633     Delano, S.A.                                         Jan      1001 · BAC Florida Bank   $        -      Landlords- Delano
     2071          Check      1/26/2006       2006        11688     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $ 40,000.00         Multisport
     2071          Check      2/4/2006        2006        11739     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $ 10,000.00         Multisport
     2071          Check      2/4/2006        2006        11740     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $ 10,000.00         Multisport
     6297          Check      1/3/2006        2006        11634     Klaus Faber                                         Jan       1001 · BAC Florida Bank   $   4,410.00     Landlords- Klaus
     2071          Check      2/22/2006       2006        11759     Delano, S.A.                                        Feb       1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      3/3/2006        2006        11767     Delano, S.A.                                        Mar       1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     6297          Check      3/3/2006        2006        11768     Klaus Faber                                      -MULTIPLE-   1001 · BAC Florida Bank   $   8,820.00     Landlords- Klaus
     2071          Check      5/18/2006       2006        11991     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $ 20,000.00         Multisport
     2071          Check      5/21/2006       2006        11913     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $ 50,000.00         Multisport
     2071          Check      3/31/2006       2006        11834     Delano, S.A.                                          Apr     1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     6297          Check      3/31/2006       2006        11835     Klaus Faber                                           Apr     1001 · BAC Florida Bank   $   4,410.00     Landlords- Klaus
     2071          Check      5/1/2006        2006        11941     Delano, S.A.                                         May      1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     6297          Check      5/1/2006        2006        11942     Klaus Faber                                          May      1001 · BAC Florida Bank   $   4,410.00     Landlords- Klaus
     2071          Check      6/2/2006        2006        12020     Delano, S.A.                                         June     1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     6297          Check      6/2/2006        2006        12021     Klaus Faber                                          June     1001 · BAC Florida Bank   $   4,410.00     Landlords- Klaus
     2071          Check      7/5/2006        2006        12075     Delano, S.A.                                          July    1001 · BAC Florida Bank   $        -      Landlords- Delano
     2071          Check      2/7/2007        2007        11599     Delano, S.A.                                          Feb     1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      3/2/2007        2007        11634     Delano, S.A.                                         Mar      1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      4/9/2007        2007        12587     Delano, S.A.                                          Apr     1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano



                                                                                                                                                                                        Page 5 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 39 of 65 PageID #:
                                                                       1841




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo               Split                Debit       Pg.51 Table Category
     2071          Check      5/1/2007        2007         12640    Delano, S.A.                                         May      1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      6/4/2007        2007        12722     Delano, S.A.                                         June     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      8/1/2007        2007         12846    Delano, S.A.                                        August    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      8/6/2007        2007        F55575    Multisport Games Development Inc.                             1001 · BAC Florida Bank   $   50,000.00        Multisport
     2071          Check      10/5/2007       2007        12967     Delano, S.A.                                       October    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      10/5/2007       2007        12970     Delano, S.A.                                      September   1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      11/2/2007       2007        13018     Delano, S.A.                                      November    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check     11/20/2007       2007        13065     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $   50,000.00        Multisport
     2071          Check      12/5/2007       2007        13104     Delano, S.A.                                      December    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      12/5/2007       2007        13111     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $   60,000.00        Multisport
     2071          Check      2/5/2008        2008         13170    Delano, S.A.                                       February   1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      3/3/2008        2008         13249    Delano, S.A.                                        March     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      4/3/2008        2008         13314    Delano, S.A.                                         April    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      4/29/2008       2008        13359     Delano, S.A.                                         May      1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      5/12/2008       2008        13394     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $   50,000.00        Multisport
     2071          Check      5/30/2008       2008        13426     Delano, S.A.                                         June     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      7/16/2008       2008        13563     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $   30,000.00        Multisport
     2071          Check      8/4/2008        2008         13596    Delano, S.A.                                        August    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      9/4/2008        2008        13686     Delano, S.A.                                         Sept     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      10/4/2008       2008        13758     Delano, S.A.                                         Oct      1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      11/8/2008       2008        13886     Delano, S.A.                                         Nov      1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check     11/19/2008       2008        13907     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $   50,000.00        Multisport
     2071          Check     11/19/2008       2008        13908     Multisport Games Development Inc.                             1001 · BAC Florida Bank   $   30,000.00        Multisport
     2071          Check      12/1/2008       2008        13922     Delano, S.A.                                          Dec     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      2/2/2009        2009         14020    Klaus Faber                                        February   1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      3/1/2009        2009         14087    Delano, S.A.                                         March    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      3/1/2009        2009         14088    Klaus Faber                                          March    1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     6297          Check      3/11/2009       2009         14127    Klaus Faber                                         January   1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      3/13/2009       2009        14147     Delano, S.A.                                       February   1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      4/2/2009        2009         14167    Delano, S.A.                                          April   1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      4/2/2009        2009         14168    Klaus Faber                                           April   1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      5/14/2009       2009        14276     Delano, S.A.                                          May     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      5/14/2009       2009         14277    Klaus Faber                                           May     1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     6297          Check      5/20/2009       2009         14300    Klaus Faber                                           June    1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus



                                                                                                                                                                                         Page 6 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 40 of 65 PageID #:
                                                                       1842




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo                       Split               Debit       Pg.51 Table Category
     2071          Check      6/1/2009        2009        14299     Delano, S.A.                                         June             1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      1/15/2010       2010        14795     Multisport Games Development Inc.                                     1001 · BAC Florida Bank   $ 40,000.00         Multisport
     2071          Check      2/2/2010        2010        14812     Multisport Games Development Inc.                                     1001 · BAC Florida Bank   $ 20,000.00         Multisport
     6297          Check      1/1/2010        2010        14749     Klaus Faber                                         January           1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      2/3/2010        2010        14813     Delano, S.A.                                       February           1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      3/24/2010       2010        14935     Multisport Games Development Inc.                                     1001 · BAC Florida Bank   $ 100,000.00        Multisport
     6297          Check      2/3/2010        2010        14814     Klaus Faber                                        February           1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      3/1/2010        2010        14868     Delano, S.A.                                        March             1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     2071          Check      5/6/2010        2010        15067     Multisport Games Development Inc.                                     1001 · BAC Florida Bank   $ 100,000.00        Multisport
     6297          Check      3/1/2010        2010        14869     Klaus Faber                                         March             1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      4/1/2010        2010        14979     Delano, S.A.                                         april            1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     6297          Check      4/1/2010        2010        14980     Klaus Faber                                          april            1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      5/3/2010        2010        15056     Delano, S.A.                                         May              1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     6297          Check      5/3/2010        2010        15057     Klaus Faber                                          May              1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      6/1/2010        2010        15120     Delano, S.A.                                         jUNE             1001 · BAC Florida Bank   $ 12,000.00     Landlords- Delano
     6297          Check      6/1/2010        2010        15119     Klaus Faber                                          June             1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      1/31/2011       2011         6244     Blanca Galvan                               12 cleanin; 13 laundry     1003 · Chase Payroll     $   1,850.00      Housekeeper
     2071          Check      2/1/2011        2011        15631     Klaus Faber                                                           1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      3/1/2011        2011        15772     Klaus Faber                                         March             1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      3/4/2011        2011         5775     Blanca Galvan                               12 cleanin; 11 laundry     1003 · Chase Payroll     $   1,750.00      Housekeeper
     2071          Check      3/17/2011       2011        15741     Delano, S.A.                                      -MULTIPLE-          1001 · BAC Florida Bank   $ 36,000.00     Landlords- Delano
     2071          Check      3/29/2011       2011         5807     Blanca Galvan                               13 laundry; 14 Cleaning    1003 · Chase Payroll     $   2,050.00      Housekeeper
     2071          Check      4/1/2011        2011        15782     Delano, S.A.                                         april            1001 · BAC Florida Bank   $ 18,000.00     Landlords- Delano
     2071          Check      4/1/2011        2011        15783     Klaus Faber                                                           1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      5/1/2011        2011        15849     Klaus Faber                                                           1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      5/1/2011        2011        15833     Delano, S.A.                                          49J             1001 · BAC Florida Bank   $ 18,000.00     Landlords- Delano
     2071          Check      5/3/2011        2011         5842     Blanca Galvan                               13 laundry; 13 Cleaning    1003 · Chase Payroll     $   1,950.00      Housekeeper
     2071          Check      5/31/2011       2011         5872     Blanca Galvan                               13 laundry; 13 Cleaning    1003 · Chase Payroll     $   1,950.00      Housekeeper
     2071          Check      6/1/2011        2011        15931     Delano, S.A.                                       VOID: 49J          1001 · BAC Florida Bank   $        -      Landlords- Delano
     2071          Check      6/1/2011        2011        15980     Delano, S.A.                                          49J             1001 · BAC Florida Bank   $ 18,000.00     Landlords- Delano
     2071          Check      6/14/2011       2011        15984     Klaus Faber                                                           1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      6/27/2011       2011         5929     Blanca Galvan                               13 laundry; 13 Cleaning    1003 · Chase Payroll     $   1,950.00      Housekeeper
     2071          Check      7/1/2011        2011        16011     Klaus Faber                                                           1001 · BAC Florida Bank   $   5,050.00     Landlords- Klaus
     2071          Check      7/28/2011       2011         5964     Blanca Galvan                               13 laundry; 13 Cleaning    1003 · Chase Payroll     $   1,950.00      Housekeeper



                                                                                                                                                                                                Page 7 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 41 of 65 PageID #:
                                                                       1843




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo                       Split                Debit       Pg.51 Table Category
     2071          Check      8/1/2011        2011        16094     Delano, S.A.                                         49J              1001 · BAC Florida Bank   $   18,000.00    Landlords- Delano
     2071          Check      8/2/2011        2011        16108     Klaus Faber                                                           1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      8/25/2011       2011         5998     Blanca Galvan                               14 laundry; 14 Cleaning    1003 · Chase Payroll     $    2,100.00      Housekeeper
     2071          Check      9/1/2011        2011        16144     Delano, S.A.                                          49J             1001 · BAC Florida Bank   $   18,000.00    Landlords- Delano
     2071          Check      9/1/2011        2011        16162     Klaus Faber                                                           1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      9/29/2011       2011         6269     Blanca Galvan                               13 laundry; 13 Cleaning    1003 · Chase Payroll     $    1,950.00      Housekeeper
     2071          Check      10/1/2011       2011        16267     Delano, S.A.                                          49J             1001 · BAC Florida Bank   $   18,000.00    Landlords- Delano
     2071          Check      10/1/2011       2011        16278     Klaus Faber                                                           1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check     10/25/2011       2011        16356     Delano, S.A.                                         49J              1001 · BAC Florida Bank   $   18,000.00    Landlords- Delano
     2071          Check     10/25/2011       2011        16357     Klaus Faber                                                           1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check     10/31/2011       2011         6316     Blanca Galvan                               13 laundry; 12 Cleaning    1003 · Chase Payroll     $    1,850.00      Housekeeper
     2071          Check     11/30/2011       2011         6344     Blanca Galvan                               13 laundry; 14 Cleaning    1003 · Chase Payroll     $    2,050.00      Housekeeper
     2071          Check      12/1/2011       2011        16380     Klaus Faber                                                           1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      12/1/2011       2011        16381     Delano, S.A.                                          49J             1001 · BAC Florida Bank   $   18,000.00    Landlords- Delano
     2071          Check     12/23/2011       2011         6362     Blanca Galvan                               13 laundry; 14 Cleaning    1003 · Chase Payroll     $    2,050.00      Housekeeper
     6297          Check      3/4/2004        2004         9205     Klaus Faber                                                           1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      4/16/2004       2004        10254     Klaus Faber                                           49H             1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      4/22/2004       2004        10230     Klaus Faber                                           49H             1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      5/7/2004        2004        10304     Klaus Faber                                       49H May             1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      6/2/2004        2004        10347     Klaus Faber                                           June            1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      7/6/2004        2004        10421     Klaus Faber                                           July            1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      9/9/2004        2004        10588     Klaus Faber                                           Sept            1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      9/16/2004       2004        10591     Klaus Faber                                           Aug             1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      10/8/2004       2004        10635     Klaus Faber                                        October            1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      11/3/2004       2004        10677     Klaus Faber                                           Nov             1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      12/1/2004       2004        10716     Klaus Faber                                            Dec            1001 · BAC Florida Bank   $    4,200.00     Landlords- Klaus
     6297          Check      1/4/2005        2005        10832     Klaus Faber                                      -MULTIPLE-           1001 · BAC Florida Bank   $    4,830.00     Landlords- Klaus
     6297          Check      2/1/2005        2005        10888     Klaus Faber                                            Feb            1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      3/1/2005        2005        10957     Klaus Faber                                           Mar             1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      7/19/2005       2005        11225     Klaus Faber                                            July           1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      7/19/2005       2005        11227     Klaus Faber                                     April May June        1001 · BAC Florida Bank   $   13,230.00     Landlords- Klaus
     6297          Check      8/2/2005        2005        11273     Klaus Faber                                         August            1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      10/3/2005       2005        11407     Klaus Faber                                        October            1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      10/3/2005       2005        11408     Klaus Faber                                           Sept            1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus



                                                                                                                                                                                                 Page 8 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 42 of 65 PageID #:
                                                                       1844




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo               Split                Debit       Pg.51 Table Category
     6297          Check      11/3/2005       2005        11479     Klaus Faber                                           Nov     1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check     12/20/2005       2005        11612     Klaus Faber                                            Dec    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      7/5/2006        2006        12086     Klaus Faber                                           July    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      8/1/2006        2006        12145     Klaus Faber                                         August    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     2071          Check      9/5/2006        2006        12209     Delano, S.A.                                          Sept    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      9/5/2006        2006        12210     Klaus Faber                                           Sept    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     2071          Check      10/3/2006       2006        12303     Delano, S.A.                                           Oct    1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      10/3/2006       2006        12304     Klaus Faber                                            Oct    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     2071          Check      11/3/2006       2006        12361     Delano, S.A.                                          Nov     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      11/3/2006       2006        12362     Klaus Faber                                           Nov     1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     2071          Check      12/1/2006       2006        12439     Delano, S.A.                                          Dec     1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      12/1/2006       2006        12440     Klaus Faber                                            Dec    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      2/7/2007        2007        11600     Klaus Faber                                      -MULTIPLE-   1001 · BAC Florida Bank   $    8,820.00     Landlords- Klaus
     6297          Check      3/2/2007        2007        11635     Klaus Faber                                           Mar     1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      4/9/2007        2007        12588     Klaus Faber                                            Apr    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      4/30/2007       2007        12641     Klaus Faber                                           May     1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      6/4/2007        2007        12723     Klaus Faber                                           June    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      8/1/2007        2007        12848     Klaus Faber                                         August    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      8/13/2007       2007        12872     Klaus Faber                                            July   1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      10/5/2007       2007        12968     Klaus Faber                                        October    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      10/5/2007       2007        12969     Klaus Faber                                      September    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      11/2/2007       2007        13020     Klaus Faber                                       November    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      12/5/2007       2007        13097     Klaus Faber                                       December    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      1/3/2008        2008        13150     Klaus Faber                                         January   1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      2/5/2008        2008        13171     Klaus Faber                                        February   1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      3/3/2008        2008        13250     Klaus Faber                                          March    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      4/3/2008        2008        13312     Klaus Faber                                           April   1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      4/29/2008       2008        13360     Klaus Faber                                           May     1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      5/30/2008       2008        13427     Klaus Faber                                           June    1001 · BAC Florida Bank   $    4,410.00     Landlords- Klaus
     6297          Check      7/2/2008        2008        13518     Klaus Faber                                           July    1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     6297          Check      8/4/2008        2008        13597     Klaus Faber                                         August    1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     6297          Check      9/4/2008        2008        13687     Klaus Faber                                           Sept    1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     6297          Check      10/4/2008       2008        13759     Klaus Faber                                            Oct    1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     6297          Check      11/8/2008       2008        13887     Klaus Faber                                           Nov     1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus



                                                                                                                                                                                         Page 9 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 43 of 65 PageID #:
                                                                       1845




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo                       Split                 Debit       Pg.51 Table Category
     6297          Check     11/11/2008       2008        13889     Klaus Faber                                                            1001 · BAC Florida Bank   $    8,840.00     Landlords- Klaus
     6297          Check      12/1/2008       2008        13923     Klaus Faber                                          Dec               1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     6297          Check      6/29/2009       2009        14391     Klaus Faber                                          July              1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      7/1/2009        2009        14390     Delano, S.A.                                         July              1001 · BAC Florida Bank   $         -      Landlords- Delano
     2071          Check      8/14/2009       2009        14507     Delano, S.A.                                       August              1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      8/14/2009       2009        14508     Klaus Faber                                        August              1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      9/4/2009        2009        14560     Delano, S.A.                                     September             1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      9/4/2009        2009        14561     Klaus Faber                                      September             1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      10/2/2009       2009        14608     Delano, S.A.                                       October             1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      10/2/2009       2009        14609     Klaus Faber                                        October             1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      11/3/2009       2009        14671     Delano, S.A.                                      November             1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      11/3/2009       2009        14672     Klaus Faber                                       November             1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      12/2/2009       2009         2489     Delano, S.A.                                      December            1005 · CONCACAF - Events   $   12,000.00    Landlords- Delano
     6297          Check      7/1/2010        2010        15174     Klaus Faber                                          July              1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      8/1/2010        2010        15239     Delano, S.A.                                         49J               1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      8/1/2010        2010        15254     Klaus Faber                                          Aug               1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      9/1/2010        2010        15331     Delano, S.A.                                        Sept               1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     6297          Check      9/1/2010        2010        15332     Klaus Faber                                         SEPT               1001 · BAC Florida Bank   $    5,050.00     Landlords- Klaus
     2071          Check      10/8/2010       2010        15393     Delano, S.A.                                         Oct               1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      11/1/2010       2010        15470     Delano, S.A.                                         nov               1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check      12/1/2010       2010        15522     Delano, S.A.                                         dec               1001 · BAC Florida Bank   $   12,000.00    Landlords- Delano
     2071          Check     12/31/2010       2010        15572     Delano, S.A.                                        void               1001 · BAC Florida Bank   $         -      Landlords- Delano
     6052          Check     12/20/2007       2007         4798     Blanca Galvan                                    -MULTIPLE-              1003 · Chase Payroll         750           Housekeeper
     6052          Check      1/31/2008       2008         4831     Blanca Galvan                                                            1003 · Chase Payroll         600           Housekeeper
     6052          Check      3/11/2008       2008         4865     Blanca Galvan                                                            1003 · Chase Payroll         600           Housekeeper
     6325          Check      4/3/2008        2008         4901     Blanca Galvan                                      12X$50                1003 · Chase Payroll         600           Housekeeper
     6325          Check      5/1/2008        2008         4936     Blanca Galvan                                    13 days April           1003 · Chase Payroll         650           Housekeeper
     6325          Check      6/2/2008        2008         4978     Blanca Galvan                                    13 days May             1003 · Chase Payroll         650           Housekeeper
     6325          Check      7/2/2008        2008         5007     Blanca Galvan                                    13 days June            1003 · Chase Payroll         650           Housekeeper
     6325          Check      7/31/2008       2008         5044     Blanca Galvan                                  9 @ 100; 10 @ 50          1003 · Chase Payroll        1400           Housekeeper
     6325          Check      8/29/2008       2008         5084     Blanca Galvan                              12 laundry; 12 CLEANING       1003 · Chase Payroll        1800           Housekeeper
     6325          Check      10/1/2008       2008         5115     Blanca Galvan                              14 laundry; 11 CLEANING       1003 · Chase Payroll        1950           Housekeeper
     6325          Check      11/3/2008       2008         5149     Blanca Galvan                              12 laundry; 14 CLEANING       1003 · Chase Payroll        2000           Housekeeper
     6325          Check      12/3/2008       2008         5177     Blanca Galvan                               12 Laundry; 12 Cleaning      1003 · Chase Payroll        1800           Housekeeper



                                                                                                                                                                                                 Page 10 of 11
                                    Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 44 of 65 PageID #:
                                                                       1846




CONCACAF
Transaction Detail
Fees Payable - Acct 2071;Office Maint Expense - Acct 6052 ; Rent CMTV Expense - Acct 6297 ; Janitorial Expense - Acct 6325

   Account         Type          Date         Year         Num                       Name                               Memo                    Split           Debit   Pg.51 Table Category
     6325          Check     12/24/2008       2008         5202     Blanca Galvan                              14 Cleaning, 14 Laundry   1003 · Chase Payroll   2100       Housekeeper
     6325          Check      2/3/2009        2009         5236     Blanca Galvan                              12 Cleaning; 13 Laundry   1003 · Chase Payroll   1850       Housekeeper
     6325          Check      3/4/2009        2009         5267     Blanca Galvan                              12 Cleaning; 11 laundry   1003 · Chase Payroll   1750       Housekeeper
     6325          Check      4/2/2009        2009         5295     Blanca Galvan                              13 Cleaning; 13 laundry   1003 · Chase Payroll   1950       Housekeeper
     6325          Check      5/6/2009        2009         5331     Blanca Galvan                              13 Cleaning; 13 laundry   1003 · Chase Payroll   1950       Housekeeper
     6325          Check      5/28/2009       2009         5360     Blanca Galvan                              13 Cleaning; 13 laundry   1003 · Chase Payroll   1950       Housekeeper
     6325          Check      7/2/2009        2009         5405     Blanca Galvan                              13 Cleaning; 13 laundry   1003 · Chase Payroll   1950       Housekeeper
     6325          Check      8/3/2009        2009         5456     Blanca Galvan                              14 Cleaning; 14 laundry   1003 · Chase Payroll   2100       Housekeeper
     6325          Check      8/28/2009       2009         5490     Blanca Galvan                              12 laundry; 12 cleaning   1003 · Chase Payroll   1800       Housekeeper
     6325          Check      9/30/2009       2009         5524     Blanca Galvan                              14 laundry; 14 cleaning   1003 · Chase Payroll   2100       Housekeeper
     6325          Check     10/30/2009       2009         5547     Blanca Galvan                              13 cleaning; 12 laundry   1003 · Chase Payroll   1900       Housekeeper
     6325          Check      12/1/2009       2009         5572     Blanca Galvan                              12 cleaning; 13 laundry   1003 · Chase Payroll   1850       Housekeeper
     6325          Check     12/22/2009       2009         5592     Blanca Galvan                              14 cleaning; 14 laundry   1003 · Chase Payroll   2100       Housekeeper
     6325          Check      1/29/2010       2010         5622     Blanca Galvan                                13 clean, 13 laundry    1003 · Chase Payroll   1800       Housekeeper
     6325          Check      3/1/2010        2010         5655     Blanca Galvan                                12 clean, 10 laundry    1003 · Chase Payroll   1700       Housekeeper
     6325          Check      3/29/2010       2010         5698     Blanca Galvan                                14 clean, 13 laundry    1003 · Chase Payroll   2050       Housekeeper
     6325          Check      4/30/2010       2010         5728     Blanca Galvan                                13 clean, 13 laundry    1003 · Chase Payroll   1950       Housekeeper
     6325          Check      6/2/2010        2010         6001     Blanca Galvan                               12 cleanin; 12 laundry   1003 · Chase Payroll   1800       Housekeeper
     6325          Check      6/30/2010       2010         6040     Blanca Galvan                               13 cleanin; 11 laundry   1003 · Chase Payroll   1850       Housekeeper
     6325          Check      7/30/2010       2010         6068     Blanca Galvan                               14 cleanin; 10 laundry   1003 · Chase Payroll   1900       Housekeeper
     6325          Check      8/31/2010       2010         6099     Blanca Galvan                               13 cleanin; 12 laundry   1003 · Chase Payroll   1900       Housekeeper
     6325          Check      9/30/2010       2010         6131     Blanca Galvan                               13 cleanin; 12 laundry   1003 · Chase Payroll   1900       Housekeeper
     6325          Check      11/1/2010       2010         6169     Blanca Galvan                               13 cleanin; 14 laundry   1003 · Chase Payroll   2050       Housekeeper
     6325          Check     11/30/2010       2010         6189     Blanca Galvan                               13 cleanin; 13 laundry   1003 · Chase Payroll   1950       Housekeeper
     6325          Check     12/21/2010       2010         6218     Blanca Galvan                               14 cleanin; 13 laundry   1003 · Chase Payroll   2050       Housekeeper




                                                                                                                                                                                    Page 11 of 11
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 45 of 65 PageID #:
                                   1847




                            EXHIBIT H
10:36AM                                                                           CONCACAF
06128/19                  Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 46 of 65 PageID #:
                                                        General
                                                             1848Ledger
Accrual Basis                                                              As of December 31 , 2004
                   Type          Date       Num      Adj           Harne                  Memo             Split        Debit       Credit       Balance

       2071 · Fees Payable                                                                                                                              o.oo
           General Journal   01/31/2004   Fees             Sportvertising, Inc.    Jan 04            6402 ·Admin ..                  20,000.00     20,000.00
           General Journal   01/31/2004   Fees             Sportvertising, Inc.    Admin Costs       6403 ·Admin ..                  20,000.00     40,000.00
           Check             02,06/2004   10046            Delano,S.A.             Feb               1001 · BACF...     12,000.00                  28,000.00
           General Journal   02/29/2004   Fees             Sportvertising, Inc.    Feb 04            6402 ·Admin ..                  20,000.00     48,000.00
           Check             03115/2004   10160            Delano,S.A.             Mar               1001 · BACF...     12,000.00                  36,000.00
           Check             03115/2004   10160            Delano,S.A.             Tower lnvoi..     1001 · BACF...                   2,335.44     38,335.44
           General Journal   03/31/2004   Fees             Sportvertising, Inc.    Mar04             6402 ·Admin ..                  20,000.00     58,335.44

           Check             04,02/2004   10199            Delano,S.A.             Apr               1001 · BACF...     12,000.00                  46,335.44

           General Journal   04/30/2004   Fees             Sportvertising, Inc.    Apr 04            6402 ·Admin ..                  20,000.00     66,335.44

           Check             05,07/2004   10298            Delano, S.A.            May               1001 · BACF...     12,000.00                  54,335.44

           Check             05112/2004   9457             En Passant, Inc.                          1001 · BACF...     10,000.00                  44,335.44
           Check             05112/2004   9458             En Passant, Inc.                          1001 · BACF...     10,000.00                  34,335.44

           Check             05112/2004   9459             En Passant, Inc.                          1001 · BACF...     10,000.00                  24,335.44

           Check             05/25/2004   9460             En Passant, Inc.                          1001 · BACF...     20,000.00                   4,335.44

           Check             05/25/2004   9456             En Passant, Inc.                          1001 · BACF...     20,000.00                 -15,664.56
           General Journal   05/31/2004   Fees             Sportvertising, Inc.    May04             6402 ·Admin ..                  20,000.00      4,335.44

           Check             06,02/2004   10346            Delano,S.A.             June              1001 · BACF...     12,000.00                  -7,664.56
           General Journal   06/30/2004   Fees             Sportvertising, Inc.    Jun 04            6402 ·Admin ..                  20,000.00     12,335.44
           Check             07/01/2004   10408            Multisport Games D..                      1001 · BACF...     10,000.00                   2,335.44
           Check             07/06/2004   9444             En Passant, Inc.                          1001 · BACF...     10,000.00                  -7,664.56
           Check             07/26/2004   9435             En Passant, Inc.                          1001 · BACF...     10,000.00                 -17,664.56
           Check             07/26/2004   9436             En Passant, Inc.                          1001 · BACF...     10,000.00                 -27,664.56
           Check             07/26/2004   9437             En Passant, Inc.                          1001 · BACF...     10,000.00                 -37,664.56
           Check             07/26/2004   9438             En Passant, Inc.                          1001 · BACF...     20,000.00                 -57,664.56
           General Journal   07/31/2004   Fees             Sportvertising, Inc.    Jul04             6402 ·Admin ..                  20,000.00    -37,664.56
           Check             08111/2004   F552 ..          Merrill Lynch WCMA      MultiSport A ..   1001 · BACF...     40,000.00                 -77,664.56
           General Journal   08/31/2004   Fees             Sportvertising, Inc.    Aug04             6402 ·Admin ..                  20,000.00    -57,664.56
           Check             09,09/2004   10589            Delano,S.A.             Sepl              1001 · BACF...     12,000.00                 -69,664.56
           Check             09116/2004   10590            Delano,S.A.             Aug               1001 · BACF...     12,000.00                 -81,664.56
           General Journal   09/30/2004   Fees             Sportvertising, Inc.    Sep04             6402 ·Admin ..                  20,000.00    -61,664.56
           General Journal   09/30/2004   Close ..         Sportvertising, Inc.    To Close Pa ..    2072 · Comm ..                  71,664.56     10,000.00
           Check             10,08/2004   10634            Delano,S.A.             Ocl               1001 · BACF...     12,000.00                  -2,000.00
           General Journal   10/31/2004   Fees       ✓                             Ocl 04            6402 ·Admin ..                  20,000.00     18,000.00
           Check             11/03/2004   10676            Delano. S..A.           Nov               1001 · BAC E, ..   12.000.00                   6.000.00
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 47 of 65 PageID #:
                                   1849




                            EXHIBIT I
10:36 AM                                                                            CONCACAF
06/28/19                       Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 48 of 65 PageID #:
                                                            General 1850Ledger
Accrual Basis                                              As of December 31, 2005
                   Type            Date   .   Hum    • Adj           Harne                  Memo            Spltt       Debtt          Credtt       Balance
       2071 · Fees Payable                                                                                                                            10,000.00
           Check             01/04/2005   10833              Delano,S.A.             Jan              1001 · BACF...            0.00                  10,000.00
           Check             01110/2005   10731              En Passant, Inc.                         1001 · BACF...     40,000.00                   -30,000.00
           General Journal   01/31/2005   Fees        ✓                              Janos            6402 •Admin ...                   20,000.00    -10,000.00
           General Journal   01/31/2005   Fees        ✓                              Janos            6403 •Admin ...                   20,000.00     10,000.00
           Check             02/01/2005   10887              Delano,S.A.             Feb              1001 · BACF...     12,000.00                    -2,000.00
           General Journal   02/28/2005   Fees        ✓                              Feb OS           6402 •Admin ...                   20,000.00     18,000.00
           Check             03,01/2005   10956              Delano,S.A.             Mar              1001 · BACF...     12,000.00                     6,000.00
           General Journal   03/31/2005   Fees        ✓                              Mar OS           6402 •Admin ...                   20,000.00     26,000.00
           General Journal   04/30/2005   Fees        ✓                              Apr OS           6402 ·Admin ...                   20,000.00     46,000.00
           Check             05/02/2005   11093              Delano,S.A.             May              1001 · BACF...     12,000.00                    34,000.00
           General Journal   05/31/2005   Fees        ✓                              Mayos            6402 •Admin ...                   20,000.00     54,000.00

           Check             06,06/2005   11154              Delano,S.A.             June             1001 · BACF...     12,000.00                    42,000.00
           General Journal   06/30/2005   Fees        ✓                              Jun OS           6402 ·Admin ...                   20,000.00     62,000.00
           General Journal   07/31/2005   Fees        ✓                              Jul OS           6402 •Admin ...                   20,000.00     82,000.00
           Check             08,02/2005   11274              Delano,S.A.             August           1001 · BACF...     12,000.00                    70,000.00
           Check             08115/2005   11305              En Passant, Inc.                         1001 · BACF...      5,000.00                    65,000.00
           General Journal   08/31/2005   Fees        ✓                              Aug OS           6402 ·Admin ...                   20,000.00     85,000.00
           Check             09/23/2005   11306              En Passant, Inc.                         1001 · BACF...     20,000.00                    65,000.00
           General Journal   09/30/2005   Fees                                       Sep OS           6402 •Admin ...                   20,000.00     85,000.00
           General Journal   09/30/2005   Ame ...     ✓                              To Expense ...   2510 · CredL.      75,000.00                    10,000.00
           Check             10/03/2005   11409              Delano,S.A.             Sept             1001 · BACF...     12,000.00                    -2,000.00
           Check             10,03/2005   11410              Delano,S.A.             Oct              1001 · BACF...     12,000.00                   -14,000.00
           General Journal   10/31/2005   Fees                                       Oct OS           6402 •Admin ...                   20,000.00      6,000.00
           Check             11/03/2005   11478              Delano,S.A.             Nov              1001 · BACF...     12,000.00                    -6,000.00
           Check             11/28/2005   F077 ...           En Passant, Inc.                         1001 · BACF...    100,000.00                  -106,000.00
           General Journal   11/30/2005   Fees        ✓                              Nov OS           6402 •Admin ...                   20,000.00    -86,000.00
           Check             12/20/2005   11611              Delano,S.A.             Dec              1001 · BACF...     12,000.00                   -98,000.00
           General Journal   12/31/2005   Fees        ✓                              -MULTIPLE-       6402 •Admin ...                   78,000.00    -20,000.00
           General Journal   12/31/2005   Fees        ✓      Sportvertising, Inc.    Bonus            6404 ·Admin ...                   20,000.00          0.00
       Total 2071 • Fees Payable                                                                                        348,000.00     338,000.00          0.00
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 49 of 65 PageID #:
                                   1851




                            EXHIBIT J
                                Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 50 of 65 PageID #:
                                                                   1852




BAN~ ACCOUNT                                                                        ENDING 8.AJ..ANCE      5,068,529.37

                                                                                             NO.       I 11306

                                                                                             OAJE       09/23/2005    Iii!
   PAY TO THE )ROER OF      En Passant, Inc.                                                       $   . 20,000.00



   Twenty thousand and 00/100* * * ** * *** ** :- * * * *** * * * ** * * * * * ** * ** * ** * * * * *** * * *    DOLLARS

   ADDRESS

    En Passant, Inc.                                              •       CLEARED
    725 Fifth Avenue
    New York, NY 10022


   M8v10




E~enses         $20,000.00      Items                  $0.00

   ACCOUNT              ; AMOUNT     ; MEMO                                                                                  CUSTOMER:J...   BILLAB ..
  2070 · Other Pay...    20,000.00                                                                                                                       ...

                                                                                                                                                         l'
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 51 of 65 PageID #:
                                   1853




                            EXHIBIT K
                               Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 52 of 65 PageID #:
                                                                  1854




CONCACAF
Transaction Detail
Rent Paid - Acct 6293
                                                                                                                                           $   837,043.67
 Type       Date        Year       Num                   Name                 Uniform Name          Memo                  Split                Amount
  Bill    2/1/1996      1996       35096      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      3,310.34
  Bill    3/1/1996      1996       35125      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    4/1/1996      1996       35156      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    5/1/1996      1996       35186      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    6/1/1996      1996       35217      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    7/1/1996      1996       35247      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    8/1/1996      1996       35278      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    9/1/1996      1996       35309      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    10/1/1996     1996      October     Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    11/1/1996     1996     November     Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    12/1/1996     1996     December     Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    1/1/1997      1997       35431      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    2/1/1997      1997       35462      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    3/1/1997      1997       35490      Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      4,000.00
  Bill    4/1/1997      1997     April Rent   Rockefeller Center Management   Rent -Rockefeller   Apt. 64/65 C   2000 · Accounts Payable   $      3,733.33
  Bill    1/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      4,000.00
  Bill    2/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      4,000.00
  Bill    3/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      4,000.00
  Bill    4/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      4,000.00
  Bill    5/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00
  Bill    6/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00
  Bill    7/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00
  Bill    8/1/1998      1998       36008          Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00
  Bill    9/1/1998      1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00
  Bill    10/1/1998     1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00
  Bill    11/1/1998     1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00
  Bill    12/1/1998     1998                      Zhong Bao Paul Chang        Rent -Zhong Bao       64/65C       2000 · Accounts Payable   $      5,000.00



                                                                                                                                                  Page 1 of 6
                               Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 53 of 65 PageID #:
                                                                  1855




CONCACAF
Transaction Detail
Rent Paid - Acct 6293
                                                                                                                                 $   837,043.67
 Type       Date        Year        Num               Name             Uniform Name        Memo                 Split                Amount
 Bill     1/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      5,000.00
 Bill     2/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      5,000.00
 Bill     3/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      5,000.00
 Bill     4/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      5,000.00
 Bill     5/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     6/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     7/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     8/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     9/1/1999      1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     10/1/1999     1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     11/1/1999     1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     12/1/1999     1999                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     1/1/2000      2000                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     2/1/2000      2000                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     3/1/2000      2000                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     4/1/2000      2000                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     5/1/2000      2000                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     6/1/2000      2000        June       Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     7/1/2000      2000                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     8/1/2000      2000                   Zhong Bao Paul Chang   Rent -Zhong Bao      64/65C      2000 · Accounts Payable   $      6,000.00
 Bill     1/1/2001      2001     January 49J       Delano, S.A.        Rent- Delano     Rent Payment   2000 · Accounts Payable   $      6,000.00
 Bill     2/1/2001      2001         49J           Delano, S.A.        Rent- Delano     Rent Payment   2000 · Accounts Payable   $      6,000.00
 Bill     3/1/2001      2001                       Delano, S.A.        Rent- Delano     Rent Payment   2000 · Accounts Payable   $      6,000.00
 Bill     4/5/2001      2001                       Delano, S.A.        Rent- Delano     Rent Payment   2000 · Accounts Payable   $      6,000.00
Check     5/2/2001      2001        7120           Delano, S.A.        Rent- Delano         May          1112 · Popular Bank     $      6,000.00
 Bill     6/4/2001      2001                       Delano, S.A.        Rent- Delano     Rent Payment   2000 · Accounts Payable   $      6,000.00
Check     7/2/2001      2001        7292           Delano, S.A.        Rent- Delano       Junerent       1112 · Popular Bank     $      6,000.00



                                                                                                                                        Page 2 of 6
                               Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 54 of 65 PageID #:
                                                                  1856




CONCACAF
Transaction Detail
Rent Paid - Acct 6293
                                                                                                                              $   837,043.67
 Type       Date        Year       Num               Name              Uniform Name     Memo                 Split                Amount
Check     8/1/2001      2001       7376            Delano, S.A.        Rent- Delano     August        1112 · Popular Bank     $      6,000.00
Check     9/4/2001      2001       7452            Delano, S.A.        Rent- Delano      Sept         1112 · Popular Bank     $      6,000.00
Check     10/2/2001     2001       7524            Delano, S.A.        Rent- Delano       Oct         1112 · Popular Bank     $      6,000.00
Check     11/5/2001     2001       7588            Delano, S.A.        Rent- Delano      Nov          1112 · Popular Bank     $      6,000.00
Check     12/6/2001     2001       7670            Delano, S.A.        Rent- Delano       Dec         1112 · Popular Bank     $      6,000.00
Check     1/3/2002      2002       7733            Delano, S.A.        Rent- Delano       Jan         1112 · Popular Bank     $      6,000.00
Check     2/6/2002      2002       7858            Delano, S.A.        Rent- Delano       Feb         1112 · Popular Bank     $      6,000.00
Check     3/4/2002      2002       7964            Delano, S.A.        Rent- Delano     March         1112 · Popular Bank     $      6,000.00
Check     4/2/2002      2002       8072            Delano, S.A.        Rent- Delano      April        1112 · Popular Bank     $      6,000.00
Check     5/6/2002      2002       8283            Delano, S.A.        Rent- Delano      May          1112 · Popular Bank     $      6,000.00
Check     6/3/2002      2002       8379            Delano, S.A.        Rent- Delano      June         1112 · Popular Bank     $      6,000.00
Check     7/1/2002      2002       8444            Delano, S.A.        Rent- Delano       July        1112 · Popular Bank     $      6,000.00
Check     8/1/2002      2002       8513            Delano, S.A.        Rent- Delano      Aug          1112 · Popular Bank     $      6,000.00
Check     9/3/2002      2002       8623            Delano, S.A.        Rent- Delano      Sept         1112 · Popular Bank     $      6,000.00
Check     10/3/2002     2002       8756            Delano, S.A.        Rent- Delano       Oct         1112 · Popular Bank     $      6,000.00
Check     11/5/2002     2002       8900            Delano, S.A.        Rent- Delano      Nov          1112 · Popular Bank     $      6,000.00
Check     12/4/2002     2002       8953            Delano, S.A.        Rent- Delano       Dec         1112 · Popular Bank     $      6,000.00
Check     2/4/2003      2003       9125            Delano, S.A.        Rent- Delano     43499         1112 · Popular Bank     $      6,000.00
Check     3/11/2003     2003       9282            Delano, S.A.        Rent- Delano     37681         1112 · Popular Bank     $      6,000.00
Check     4/1/2003      2003       9322            Delano, S.A.        Rent- Delano     37712         1112 · Popular Bank     $      6,000.00
Check     5/6/2003      2003       9380            Delano, S.A.        Rent- Delano      May          1112 · Popular Bank     $      6,000.00
Check     7/31/2003     2003       9566            Delano, S.A.        Rent- Delano   June & Aug      1112 · Popular Bank     $     12,000.00
Check     8/28/2003     2003       9681            Delano, S.A.        Rent- Delano      Sept         1112 · Popular Bank     $      6,000.00
Check     9/30/2003     2003       9772            Delano, S.A.        Rent- Delano       Oct         1112 · Popular Bank     $      6,000.00
Check     2/6/2004      2004       10046           Delano, S.A.        Rent- Delano       Feb       1001 · BAC Florida Bank   $      6,000.00
Check     3/15/2004     2004       10160           Delano, S.A.        Rent- Delano      Mar        1001 · BAC Florida Bank   $      6,000.00
Check     4/2/2004      2004       10199           Delano, S.A.        Rent- Delano       Apr       1001 · BAC Florida Bank   $      6,000.00



                                                                                                                                     Page 3 of 6
                               Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 55 of 65 PageID #:
                                                                  1857




CONCACAF
Transaction Detail
Rent Paid - Acct 6293
                                                                                                                             $   837,043.67
 Type       Date        Year        Num              Name              Uniform Name     Memo                Split                Amount
Check     5/7/2004      2004       10298           Delano, S.A.        Rent- Delano      May       1001 · BAC Florida Bank   $      6,000.00
Check     6/2/2004      2004       10346           Delano, S.A.        Rent- Delano      June      1001 · BAC Florida Bank   $      6,000.00
Check     9/9/2004      2004       10589           Delano, S.A.        Rent- Delano      Sept      1001 · BAC Florida Bank   $      6,000.00
Check     9/16/2004     2004       10590           Delano, S.A.        Rent- Delano      Aug       1001 · BAC Florida Bank   $      6,000.00
Check     10/8/2004     2004       10634           Delano, S.A.        Rent- Delano       Oct      1001 · BAC Florida Bank   $      6,000.00
Check     11/3/2004     2004       10676           Delano, S.A.        Rent- Delano      Nov       1001 · BAC Florida Bank   $      6,000.00
Check     12/1/2004     2004       10715           Delano, S.A.        Rent- Delano       Dec      1001 · BAC Florida Bank   $      6,000.00
Check     1/4/2005      2005       10833           Delano, S.A.        Rent- Delano       Jan      1001 · BAC Florida Bank   $           -
Check     2/1/2005      2005       10887           Delano, S.A.        Rent- Delano       Feb      1001 · BAC Florida Bank   $      6,000.00
Check     3/1/2005      2005       10956           Delano, S.A.        Rent- Delano      Mar       1001 · BAC Florida Bank   $      6,000.00
Check     5/2/2005      2005       11093           Delano, S.A.        Rent- Delano      May       1001 · BAC Florida Bank   $      6,000.00
Check     6/6/2005      2005       11154           Delano, S.A.        Rent- Delano      June      1001 · BAC Florida Bank   $      6,000.00
Check     8/2/2005      2005       11274           Delano, S.A.        Rent- Delano     August     1001 · BAC Florida Bank   $      6,000.00
Check     10/3/2005     2005       11409           Delano, S.A.        Rent- Delano      Sept      1001 · BAC Florida Bank   $      6,000.00
Check     10/3/2005     2005       11410           Delano, S.A.        Rent- Delano       Oct      1001 · BAC Florida Bank   $      6,000.00
Check     11/3/2005     2005       11478           Delano, S.A.        Rent- Delano      Nov       1001 · BAC Florida Bank   $      6,000.00
Check    12/20/2005     2005       11611           Delano, S.A.        Rent- Delano       Dec      1001 · BAC Florida Bank   $      6,000.00
Check     1/3/2006      2006       11633           Delano, S.A.        Rent- Delano       Jan      1001 · BAC Florida Bank   $           -
Check     2/22/2006     2006       11759           Delano, S.A.        Rent- Delano       Feb      1001 · BAC Florida Bank   $      6,000.00
Check     3/3/2006      2006       11767           Delano, S.A.        Rent- Delano      Mar       1001 · BAC Florida Bank   $      6,000.00
Check     3/31/2006     2006       11834           Delano, S.A.        Rent- Delano       Apr      1001 · BAC Florida Bank   $      6,000.00
Check     5/1/2006      2006       11941           Delano, S.A.        Rent- Delano      May       1001 · BAC Florida Bank   $      6,000.00
Check     6/2/2006      2006       12020           Delano, S.A.        Rent- Delano      June      1001 · BAC Florida Bank   $      6,000.00
Check     7/5/2006      2006       12075           Delano, S.A.        Rent- Delano       July     1001 · BAC Florida Bank   $           -
 Bill     8/1/2006      2006     August Rent       Delano, S.A.        Rent- Delano                2000 · Accounts Payable   $      6,000.00
Check     9/5/2006      2006       12209           Delano, S.A.        Rent- Delano      Sept      1001 · BAC Florida Bank   $      6,000.00
Check     10/3/2006     2006       12303           Delano, S.A.        Rent- Delano      Oct       1001 · BAC Florida Bank   $      6,000.00



                                                                                                                                    Page 4 of 6
                               Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 56 of 65 PageID #:
                                                                  1858




CONCACAF
Transaction Detail
Rent Paid - Acct 6293
                                                                                                                              $   837,043.67
 Type       Date        Year       Num               Name              Uniform Name     Memo                 Split                Amount
Check     11/3/2006     2006       12361           Delano, S.A.        Rent- Delano      Nov        1001 · BAC Florida Bank   $      6,000.00
Check     12/1/2006     2006       12439           Delano, S.A.        Rent- Delano       Dec       1001 · BAC Florida Bank   $      6,000.00
Check     2/7/2007      2007       11599           Delano, S.A.        Rent- Delano       Feb       1001 · BAC Florida Bank   $      6,000.00
Check     3/2/2007      2007       11634           Delano, S.A.        Rent- Delano      Mar        1001 · BAC Florida Bank   $      6,000.00
Check     4/9/2007      2007       12587           Delano, S.A.        Rent- Delano       Apr       1001 · BAC Florida Bank   $      6,000.00
Check     5/1/2007      2007       12640           Delano, S.A.        Rent- Delano      May        1001 · BAC Florida Bank   $      6,000.00
Check     6/4/2007      2007       12722           Delano, S.A.        Rent- Delano      June       1001 · BAC Florida Bank   $      6,000.00
Check     8/1/2007      2007       12846           Delano, S.A.        Rent- Delano     August      1001 · BAC Florida Bank   $      6,000.00
Check     10/5/2007     2007       12967           Delano, S.A.        Rent- Delano    October      1001 · BAC Florida Bank   $      6,000.00
Check     10/5/2007     2007       12970           Delano, S.A.        Rent- Delano   September     1001 · BAC Florida Bank   $      6,000.00
Check     11/2/2007     2007       13018           Delano, S.A.        Rent- Delano   November      1001 · BAC Florida Bank   $      6,000.00
Check     12/5/2007     2007       13104           Delano, S.A.        Rent- Delano   December      1001 · BAC Florida Bank   $      6,000.00
Check     2/5/2008      2008       13170           Delano, S.A.        Rent- Delano    February     1001 · BAC Florida Bank   $      6,000.00
Check     3/3/2008      2008       13249           Delano, S.A.        Rent- Delano     March       1001 · BAC Florida Bank   $      6,000.00
Check     4/3/2008      2008       13314           Delano, S.A.        Rent- Delano      April      1001 · BAC Florida Bank   $      6,000.00
Check     4/29/2008     2008       13359           Delano, S.A.        Rent- Delano      May        1001 · BAC Florida Bank   $      6,000.00
Check     5/30/2008     2008       13426           Delano, S.A.        Rent- Delano      June       1001 · BAC Florida Bank   $      6,000.00
Check     8/4/2008      2008       13596           Delano, S.A.        Rent- Delano     August      1001 · BAC Florida Bank   $      6,000.00
Check     9/4/2008      2008       13686           Delano, S.A.        Rent- Delano      Sept       1001 · BAC Florida Bank   $      6,000.00
Check     10/4/2008     2008       13758           Delano, S.A.        Rent- Delano       Oct       1001 · BAC Florida Bank   $      6,000.00
Check     11/8/2008     2008       13886           Delano, S.A.        Rent- Delano      Nov        1001 · BAC Florida Bank   $      6,000.00
Check     12/1/2008     2008       13922           Delano, S.A.        Rent- Delano       Dec       1001 · BAC Florida Bank   $      6,000.00
Check     3/1/2009      2009       14087           Delano, S.A.        Rent- Delano     March       1001 · BAC Florida Bank   $      6,000.00
Check     3/13/2009     2009       14147           Delano, S.A.        Rent- Delano    February     1001 · BAC Florida Bank   $      6,000.00
Check     4/2/2009      2009       14167           Delano, S.A.        Rent- Delano      April      1001 · BAC Florida Bank   $      6,000.00
Check     5/14/2009     2009       14276           Delano, S.A.        Rent- Delano      May        1001 · BAC Florida Bank   $      6,000.00
Check     6/1/2009      2009       14299           Delano, S.A.        Rent- Delano      June       1001 · BAC Florida Bank   $      6,000.00



                                                                                                                                     Page 5 of 6
                               Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 57 of 65 PageID #:
                                                                  1859




CONCACAF
Transaction Detail
Rent Paid - Acct 6293
                                                                                                                              $   837,043.67
 Type       Date        Year       Num               Name              Uniform Name     Memo                Split                 Amount
Check     7/1/2009      2009       14390           Delano, S.A.        Rent- Delano       July      1001 · BAC Florida Bank   $           -
Check     8/14/2009     2009       14507           Delano, S.A.        Rent- Delano     August      1001 · BAC Florida Bank   $      6,000.00
Check     9/4/2009      2009       14560           Delano, S.A.        Rent- Delano   September     1001 · BAC Florida Bank   $      6,000.00
Check     10/2/2009     2009       14608           Delano, S.A.        Rent- Delano    October      1001 · BAC Florida Bank   $      6,000.00
Check     11/3/2009     2009       14671           Delano, S.A.        Rent- Delano   November      1001 · BAC Florida Bank   $      6,000.00
Check     12/2/2009     2009       2489            Delano, S.A.        Rent- Delano   December     1005 · CONCACAF - Events   $      6,000.00
Check     2/3/2010      2010       14813           Delano, S.A.        Rent- Delano    February     1001 · BAC Florida Bank   $      6,000.00
Check     3/1/2010      2010       14868           Delano, S.A.        Rent- Delano     March       1001 · BAC Florida Bank   $      6,000.00
Check     4/1/2010      2010       14979           Delano, S.A.        Rent- Delano      april      1001 · BAC Florida Bank   $      6,000.00
Check     5/3/2010      2010       15056           Delano, S.A.        Rent- Delano      May        1001 · BAC Florida Bank   $      6,000.00
Check     6/1/2010      2010       15120           Delano, S.A.        Rent- Delano      jUNE       1001 · BAC Florida Bank   $      6,000.00
Check     8/1/2010      2010       15239           Delano, S.A.        Rent- Delano       49J       1001 · BAC Florida Bank   $      6,000.00
Check     9/1/2010      2010       15331           Delano, S.A.        Rent- Delano      Sept       1001 · BAC Florida Bank   $      6,000.00
Check     10/8/2010     2010       15393           Delano, S.A.        Rent- Delano       Oct       1001 · BAC Florida Bank   $      6,000.00
Check     11/1/2010     2010       15470           Delano, S.A.        Rent- Delano       vov       1001 · BAC Florida Bank   $      6,000.00
Check     12/1/2010     2010       15522           Delano, S.A.        Rent- Delano       dec       1001 · BAC Florida Bank   $      6,000.00




                                                                                                                                     Page 6 of 6
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 58 of 65 PageID #:
                                   1860




                            EXHIBIT L
                                Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 59 of 65 PageID #:
                                                                   1861


10:49 AM                                                                                 CONCACAF
06/26/1 9
                                                                                  General Ledger
Accrual Basis                                                                     As of December 31, 2004
                    Type               Date        Hum      Adj           Name                    Memo           Split        Debit          Credit      Balance
        6290 · Rent                                                                                                                                             0.00
             6293 • Rent Paid                                                                                                                                   0.00
            Bil                   01/01/2004     TTCO ...         Trump To"Ner Com ...    Jan              2000 · Accou ...    41 ,635.69                  41 ,635.69
            Bil                   02/01/2004     TTCO ...         Trump Tower CClm ...    Feb              2000 · Accou ...    41 ,625 .46                 83,261 .15
            Check                 02,06/2004     10046            Oelano, S.A.            Feb              1001 · BAC F...      6 ,000.00                  89,261 .15
            Bil                   03,01/2004                      Trump Tower Com ...     Mar              2000 · Accou ...    41,625.46                  130,886.61
            Check                 03f1 S/2004    101 60           Delano, S,A,            Mar              1001 · BAC f ...     6 ,000 .00                136,886.61
            Bil                   04,01/2004     TTCO ...         Trump Tower Com ...     Apr              2000 · Accou ...    41,549 .08                 178,435.69
            Check                 04/02/2004     101 99           Delano, S .A.           Apr              1001 · BACF...       6,000 .00                 184,435.69
            Bil                   05,01 /2004    TTCO ...         Trump Tower Com...      May &Porte ...   2000 · Accou ...    45 ,964 .78                230,400.47
            Check                 05/07/2004     10298            Delano,S.A.             May              1001 · BAC F...      6 ,000.00                 236,400.47
            Bil                   06/01/2004     TTCO ...         Trump Tower Com ...     ..u,e            2000 · Accou ...    42,453 .01                 278,853.48
            Check                 06,02/2004     10346            Oelano, S.A.            ..u,e            1001 · BAC F...      6 ,000 .00                284,853.48
            Bil                   07,01/2004     TTCO ...         Trump Tower Com ...     ~yRent           2000 · Accou ...    42,453.01                  327,306.49
            Bil                   08,01/2004     TTCO ...         Trump Tower Com ...     Aug              2000 · Accou ...    42,618.53                  369,925.02
            Bil                   09,01/2004     TTCO ...         Trump Tower Com ...     Sep04            2000 · Accou ...    42,453.01                  412,378.03
            Check                 09/09/2004     10589            Delano, S .A.           Sept             1001 · BACF...       6 ,000 .00                418,378.QJ
            Check                 09f1 6/2004    10590            Delano, S .A.           Aug              1001 · BAC F...      6 ,000 .00                424,378.03
            Bil                   1 0/01 /2004   TTCO ...         Trump Tovver Com ...    Ocl 04           2000 · Accou ...    42,453.01                  466,831 .04
            Check                 10/08/2004     10634            Oelano,S.A.             Ocl              1001 · BACf...       6 ,000.00                 472,831 .04
            Bil                   11 /01/2004    TTCO ...         Trump Tower Com ...     Nov              2000 · Accou ...    42,453.01                  515,284.05
            Check                  11 ,03/2004   10676            Oeleno, S.A.            Nov              1001 · BAC f ...     6 ,000 .00                521 ,284.05
            Check                  12/01/2004    10715            Oelano,S.A.             Dec              1001 · BAC f ...     6 ,000 .00                527,284.05
            Bil                    12/01/2004    TTCO ...         Trump Tower Com ...     Dec              2000 · Accou ...    42,453.01                  569,737.06
              Tolal 6293 · Renl Paid                                                                                          569,737.06          0.00    569,737.0S
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 60 of 65 PageID #:
                                   1862




                            EXHIBIT M
                           Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 61 of 65 PageID #:
                                                              1863




10:52 AM                                                                             CONCACAF
06/26.119
                                                                                General Ledger
Accrual Basi s                                                                  As of Decemb er 31 , 2007
                    Type              Date       Num    • Adj           Name                  Memo          Spltt       Debtt       Credtt      Balance

        6290 · Rent                                                                                                                                    0.00
             6293 • Rent Paid                                                                                                                          0.00
            Check                02/0712007    11599            Delano, S A.           Feb           1001 · BAC f ...    6,000.00                  6 ,000.00
            Check                03m12001      11 634           Delano. SA.            Mar           1001 · BAC f ...    6,000.00                 12 ,000.00
            Check                04,1)9/2007   12S87            Delano. SA.            A pr          1001 · BAC F...     6,000.00                 18,000.00
            Check                05/01/2007    12640            Delano, SA             May           1001 · BAC F...     6,000.00                 24,000.00
            Check                06/04/2007    12722            Delano. SA.            June          1001 · BAC f ...    6,000.00                 30,000.00
            Check                08/01/2007    12846            Delano, S.A.           August        1001 · BAC f ...    6,000.00                 36,000.00
            Check                10/05/2007    12967            Delano. S A.           October       1001 · BAC f ...    6,000.00                 42,000 .00
            Check                10/05/2007    12970            Delano, S .A.          September     1001 · BAC f ...    6,000.00                 48,000 .00
            Check                11m 12001     1301 8           Delano, S A.           November      1001 · BAC f ...    6,000.00                 54,000 .00
            Check                12/05/2007    13104            Delano, S A.           December      1001 · BAC F...     6,000.00                 60,000.00
             Tolal 6293 · Renl Paid                                                                                     60,000.00        0.00     60,000.00
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 62 of 65 PageID #:
                                   1864




                            EXHIBIT N
                        Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 63 of 65 PageID #:
                                                           1865




BAN~ ACCOUNT                                                                              ENDING BALANCE            2,420,823.91

                                                                                                     NO.       10160
                                                                                                     ORE       03/15/2004      II
   PAV   TO THE ORDER   or    Delano. SA                                                                   $   15,664.56

   Fifteen thousand six hundred sbcty•four and 56/1 oo• • • • • • • • • • • • • • • • • • • • • .... • .... • •    •• • • DOLLARS

   ADDRESS

    Delano, SA                                                          •       CLEARED
    c/o Nicolas Nolias
    39 Broadway
    Suite 2140
    No.w Ynrlc NY rnnnA
   MEMO       49J



Ewenses          $15,664.56       Items                    $0.00

   ACCOUNT                                                                                     : AMOUNT           ; t.'1EMO          : CUST O><ER.J ... • BILL ... : C LASS

  2070 · Other Payables & Accruals:2071 · Fees Payable                                            12,000.00 Mar
  6001 · Adm inistrative & General:6290 · Rent:6293 · Rent Paid                                     6,000.00 Mar
  2070 · Other Payables & Accruals:2071 · Fees Payable                                             -2,335.44 Tower Invoice T-1 280
Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 64 of 65 PageID #:
                                   1866




                            EXHIBIT O
                           Case 1:17-cv-02304-WFK-SMG Document 49-14 Filed 07/03/19 Page 65 of 65 PageID #:
                                                              1867




9ANJS ACCOUNT                                                                           ENDING 9.AI.AIICE      2,420,823.91

                                                                                                  NO.       12846
                                                                                                  DATE      08/01/200 7    118
   PAY TO THE ORDER OF       Delano, SA                                                                 $   1s.000.00           l

   Eighteen thousand and 00/1 00* * * * * * * * • * * * * • * * * * * • • * * * * * * * • * * • * * • * * •* * •* * *•DOLLARS
   ADDRESS

    Delano, S.A.                                                      .       CLEARED
    c/o Nicolas Notias
    39 Broadway
    Suite 21 40
    NP.W Ynrk NY rnnnn
   MB\AO      49J


El!Jlenses       $18,000.00       lie.ms                  $0.00

   ACCOUN T                                                                                    AMOUN T         MEMO                 CUS TOMER J ..   BILL...   CLASS
  2070 · 01her Payables &Atcruals:2071 · Fees Payable                                           12,000.00 August                                                       •
  600 1 · Administrative & Oenerat:6290 · Rent:6293 · Rent Paid                                  6,000.00 August



                                                                                                                                                                       "
